EXHIBIT 10.23
 
$2,500,000,000 5-YEAR REVOLVING CREDIT AGREEMENT
dated as of August 17, 2005
among
VALERO ENERGY CORPORATION
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Global Administrative Agent
RBC CAPITAL MARKETS,
as Syndication Agent
and
BARCLAYS BANK PLC,
MIZUHO CORPORATE BANK, LTD.,
and
THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agents
 
JPMORGAN SECURITIES INC. and RBC CAPITAL MARKETS,
as Co-Lead Arrangers and Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
ARTICLE I
DEFINITIONS

             
Section 1.01
  Defined Terms     1  
Section 1.02
  Classification of Loans and Borrowings     17  
Section 1.03
  Terms Generally     17  
Section 1.04
  Accounting Terms; GAAP     18  
Section 1.05
  Letter of Credit Amounts     18  
 
            ARTICLE II
THE CREDITS

 
           
Section 2.01
  Commitments     18  
Section 2.02
  Commitment Increase     18  
Section 2.03
  Acquisition Effective Date Commitment Increase     20  
Section 2.04
  Loans and Borrowings     20  
Section 2.05
  Requests for Borrowings     21  
Section 2.06
  Letters of Credit     22  
Section 2.07
  Funding of Borrowings     27  
Section 2.08
  Interest Elections     28  
Section 2.09
  Termination and Reduction of Commitments     29  
Section 2.10
  Repayment of Loans; Evidence of Debt     29  
Section 2.11
  Prepayment of Loans     30  
Section 2.12
  Fees     30  
Section 2.13
  Interest     32  
Section 2.14
  Alternate Rate of Interest     32  
Section 2.15
  Increased Costs     33  
Section 2.16
  Break Funding Payments     34  
Section 2.17
  Taxes     35  
Section 2.18
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs     36  
Section 2.19
  Mitigation Obligations; Replacement of Lenders     37  
Section 2.20
  Illegality     38  
 
            ARTICLE III
REPRESENTATIONS AND WARRANTIES

 
           
Section 3.01
  Organization; Powers     39  
Section 3.02
  Authorization; Enforceability     39  
Section 3.03
  Governmental Approvals; No Conflicts     39  
Section 3.04
  Financial Condition     39  
Section 3.05
  Environmental Matters     39  
Section 3.06
  No Default     40  
Section 3.07
  Investment and Holding Company Status     40  
Section 3.08
  Taxes     40  
Section 3.09
  ERISA     40  
Section 3.10
  Disclosure     40  

i



--------------------------------------------------------------------------------



 



              ARTICLE IV
CONDITIONS

 
           
Section 4.01
  Revolving Effective Date     41  
Section 4.02
  Acquisition Effective Date     42  
Section 4.03
  Each Credit Event     44  
 
            ARTICLE V
AFFIRMATIVE COVENANTS

 
           
Section 5.01
  Financial Statements and Other Information     45  
Section 5.02
  Notices of Material Events     46  
Section 5.03
  Existence; Conduct of Business     47  
Section 5.04
  Payment of Obligations     47  
Section 5.05
  Maintenance of Properties; Insurance     47  
Section 5.06
  Books and Records; Inspection Rights     47  
Section 5.07
  Compliance with Laws     48  
Section 5.08
  Use of Proceeds     48  
 
            ARTICLE VI
NEGATIVE COVENANTS

 
           
Section 6.01
  Indebtedness     48  
Section 6.02
  Liens     48  
Section 6.03
  Fundamental Changes     49  
Section 6.04
  Hedging Agreements     50  
Section 6.05
  Transactions with Affiliates     50  
Section 6.06
  Subsidiary Indebtedness     51  
Section 6.07
  Consolidated Interest Coverage Ratio     51  
Section 6.08
  Project Financing Indebtedness     51  
 
            ARTICLE VII
EVENTS OF DEFAULT

 
            ARTICLE VIII
THE ADMINISTRATIVE AGENT AND THE GLOBAL ADMINISTRATIVE AGENT

 
            ARTICLE IX
MISCELLANEOUS

 
           
Section 9.01
  Notices     56  
Section 9.02
  Waivers; Amendments     58  
Section 9.03
  Expenses; Indemnity; Damage Waiver     59  
Section 9.04
  Successors and Assigns     60  
Section 9.05
  Survival     63  
Section 9.06
  Counterparts; Integration; Effectiveness     63  
Section 9.07
  Severability     64  
Section 9.08
  Right of Setoff     64  
Section 9.09
  Governing Law; Jurisdiction; Consent to Service of Process     64  
Section 9.10
  Waiver Of Jury Trial     65  
Section 9.11
  Headings     65  
Section 9.12
  Confidentiality     65  

ii



--------------------------------------------------------------------------------



 



             
Section 9.13
  Interest Rate Limitation     66  
Section 9.14
  USA PATRIOT Act     66  
Section 9.15
  Waiver of Notice of Termination     66  

Pricing Schedule
Schedule 2.01 — Commitments
Schedule 2.03 — Acquisition Effective Date Commitment Increase
Schedule 2.06 — Outstanding Letters of Credit
Schedule 6.06 — Existing Subsidiary Indebtedness
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — Notice of Commitment Increase
Exhibit C — Form of Borrowing Request
Exhibit D — Form of Promissory Note
Exhibit E — Form of Opinion of Jay Browning, Borrower’s In-house Counsel
Exhibit F — Form of Opinion of Baker Botts L.L.P., Borrower’s Counsel

iii



--------------------------------------------------------------------------------



 



          $2,500,000,000 5-YEAR REVOLVING CREDIT AGREEMENT dated as of
August 17, 2005, among VALERO ENERGY CORPORATION, the LENDERS party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Global Administrative
Agent, RBC CAPITAL MARKETS, the global brand name for the corporation and
investment banking businesses of Royal Bank of Canada and its affiliates, as
Syndication Agent, and BARCLAYS BANK PLC, MIZUHO CORPORATE BANK, LTD., and THE
ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agents.
          The parties hereto agree as follows:
ARTICLE I
Definitions
     Section 1.01 Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Acquisition” means the merger of Premcor Inc. into the Borrower pursuant
to the terms and conditions of the Acquisition Document.
     “Acquisition Document” means Agreement and Plan of Merger dated as of
April 24, 2005 by and between the Borrower and Premcor Inc.
     “Acquisition Effective Date” means the date on which the conditions
specified in Section 4.02 are satisfied (or waived in accordance with
Section 9.02).
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agreement” means this $2,500,000,000 5-Year Revolving Credit Agreement, as
the same may from time to time be amended, modified, supplemented or restated.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day, and (b) the Federal Funds
Effective Rate in effect on such day

1



--------------------------------------------------------------------------------



 



plus 1/2 of 1%. Any change in the Alternate Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
     “Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth on the Pricing Schedule
under the caption “ABR Margin,” “LIBOR Margin” or “Facility Fee”, as the case
may be, based upon the ratings by Moody’s and S&P, respectively, applicable on
such date to the Index Debt.
     “Approved Fund” has the meaning set forth in Section 9.04(b).
     “Arrangers” means, collectively, JPMorgan Securities Inc. and RBC Capital
Markets, the global brand name for the corporation and investment banking
businesses of Royal Bank of Canada and its affiliates, each in its capacities as
co-lead arranger and joint bookrunner hereunder.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.
     “Availability Period” means the period from and including the Revolving
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
     “Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any ERISA Affiliate.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means Valero Energy Corporation, a Delaware corporation.
     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.05.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

2



--------------------------------------------------------------------------------



 



     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $250,000,000; (c) commercial paper of an
issuer rated at least A-2 by Standard & Poor’s Ratings Services or P-2 by
Moody’s Investors Service, Inc., or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) money market accounts or
funds with or issued by Qualified Issuers; (e) short term debt obligations of an
issuer rated at least BBB by Standard & Poor’s Ratings Services or Baa2 by
Moody’s Investor Service, Inc., and maturing within thirty days from the date of
acquisition; (f) repurchase obligations with a term of not more than 90 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (b) above; and
(g) solely with respect to a Subsidiary which is incorporated or organized under
the laws of a jurisdiction outside of the United States, in addition to the
investments described in clauses (a) through (f) of this definition,
substantially similar investments denominated in foreign currencies (including
similarly capitalized foreign banks).
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of shares
representing more than 25% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower (excluding, however,
any such person or group entitled to report such ownership on Schedule 13G in
accordance with Rule 13d-1(b)(1) or(2)); or (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated by the board of directors of the Borrower
nor (ii) appointed by directors so nominated.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or any Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or such Issuing Bank’s holding company, if

3



--------------------------------------------------------------------------------



 



any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement.
     “CI Lender” has the meaning set forth in Section 2.02(a).
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Co-Documentation Agents” means, collectively, Barclays Bank PLC, Mizuho
Corporate Bank, Ltd., and The Royal Bank of Scotland plc, each in its capacity
as co-documentation agent for the Lenders hereunder.
     “Combined Commitment” means, with respect to each Combined Lender, the
commitment(s) of such Combined Lender to make Combined Loans under the Combined
Credit Agreements and to acquire participations in Letters of Credit under this
Agreement, expressed as an amount representing the maximum potential aggregate
amount of such Combined Lender’s Combined Credit Exposure under the Combined
Credit Agreements, as such commitment(s) may be increased or reduced from time
to time pursuant to the terms of the Combined Credit Agreements or pursuant to
assignments by or to such Combined Lender pursuant to the provisions of the
Combined Credit Agreements. The initial amount of each Combined Lender’s
Commitment is set forth on Schedule 2.01 to the applicable Combined Credit
Agreement, or in an Assignment and Assumption (as defined in each Combined
Credit Agreement) pursuant to which such Combined Lender shall have assumed its
Combined Commitment, as applicable. Notwithstanding the foregoing, until the
Acquisition Effective Date has occurred, the total “Combined Commitments” of the
Combined Lenders shall not include the commitments of the Term Lenders under the
Term Credit Agreement. The initial aggregate amount of the Combined Lenders’
Combined Commitments is $1,500,000,000.
     “Combined Credit Agreements” means this Agreement and the Term Credit
Agreement.
     “Combined Credit Exposure” means, with respect to any Combined Lender at
any time, the sum of the outstanding principal amount of such Combined Lender’s
Combined Loans and its LC Exposure at such time.
     “Combined Lenders” means the Lenders hereunder and the Term Lenders.
     “Combined Loans” means the loans made by the Combined Lenders to the
Borrower pursuant to the Combined Credit Agreements.
     “Combined Required Lenders” means, at any time, Combined Lenders having
Combined Credit Exposures and unused Combined Commitments representing more than
50% of the sum of the total Combined Credit Exposures and unused Combined
Commitments under the Combined Credit Agreements at such time.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum potential aggregate
amount of such Lender’s Credit Exposure hereunder, as such commitment may be
(a) increased from time to time pursuant to Section 2.02, (b) increased on the
Acquisition Effective Date pursuant to Section 2.03, (c) reduced from time

4



--------------------------------------------------------------------------------



 



to time pursuant to Section 2.09, or (d) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $1,500,000,000.
     “Commitment Increase” has the meaning set forth in Section 2.02(a).
     “Commitment Increase Effective Date” has the meaning set forth in
Section 2.02(b).
     “Competitor” means (a) any Person who is primarily engaged in businesses of
the type primarily conducted by the Borrower and its Subsidiaries and (b) any
Affiliate of a Person identified in clause (a) above (it being agreed that an
investment firm or other financial institution shall not be deemed to Control a
Person described in clause (a) above merely as a result of owning a minority
interest in such Person if it does not otherwise Control such Person).
     “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period plus, without duplication and to the extent deducted in determining
Consolidated Net Income for such period, the sum of (a) total income tax
expense, (b) Consolidated Interest Expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Loans), (c) depreciation,
depletion and amortization expense, (d) amortization of intangibles (including,
but not limited to, goodwill) and organization costs, (e) any extraordinary
expenses or losses (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, losses on
sales of assets other than inventory sold in the ordinary course of business)
and (f) any other non-cash charges, and minus, to the extent included in the
statement of such Consolidated Net Income for such period, the sum of (x) any
extraordinary income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets other than inventory sold in the ordinary
course of business) and (y) any other non-cash income, all as determined for the
Borrower and its Subsidiaries on a consolidated basis. Consolidated EBITDA will
be adjusted on a pro forma basis (determined in a manner consistent with GAAP)
to give effect during applicable historical periods to each material acquisition
or material Transfer, otherwise permitted by the terms hereof, by the Borrower
or its Subsidiaries of assets, including, without limitation, investments in
other Persons, as if such acquisition or Transfer had been made at the beginning
of the applicable period.
     “Consolidated Interest Coverage Ratio” means, on any day, the ratio of (i)
Consolidated EBITDA for the Rolling Period ending on the last day of the then
most recent Fiscal Quarter to (ii) Consolidated Interest Expense for such
period.
     “Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis, for each Rolling Period, the total cash
interest expense (including that interest expense attributable to Capital Lease
Obligations).
     “Consolidated Net Debt” means, at any date, the Indebtedness of the
Borrower and its Subsidiaries less the aggregate amount of (a) cash and Cash
Equivalents held by the Borrower

5



--------------------------------------------------------------------------------



 



and its Subsidiaries at such date and (b) cash and Cash Equivalents that have
been deposited in a trust account or account created or pledged for the sole
benefit of the holders of any Indebtedness of the Borrower or its Subsidiaries
that has been defeased pursuant to such deposit and the other applicable terms
of the instrument governing such Indebtedness, in each case determined on a
consolidated basis in accordance with GAAP.
     “Consolidated Net Tangible Assets” means, on any date, the aggregate amount
of assets (less applicable accumulated depreciation, depletion and amortization
and other reserves and other properly deductible items) of the Borrower and the
Subsidiaries, minus (a) all current liabilities of the Borrower and its
Subsidiaries (excluding current maturities of long-term debt) and (b) all
goodwill of the Borrower and the Subsidiaries, all determined on a consolidated
basis in accordance with GAAP.
     “Consolidated Net Income” means, for any Person for any period, the net
income of such Person and its subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.
     “Consolidated Net Worth” means for the Borrower at any date the sum of
(i) the Net Worth of the Borrower and its Subsidiaries as of such date
determined on a consolidated basis in accordance with GAAP and (ii) the
Borrower’s indirect minority interest in Valero, L.P.
     “Consolidated Total Assets” means, at any date, the aggregate total assets
of the Borrower and its Subsidiaries, determined on a consolidated basis as of
such date in accordance with GAAP.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Loans and its LC Exposure at
such time.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans or participations in LC Disbursements required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
     “Derivatives Obligations” of any Person means all obligations of such
Person in respect of any Hedging Agreement.

6



--------------------------------------------------------------------------------



 



     “Disclosed Matters” means the actions, suits and proceedings and the
environmental and intellectual property matters (a) disclosed in (i) the
Borrower’s report on Form 10-K for the fiscal year ended December 31, 2004,
(ii) the Borrower’s report on Form 10-Q for the fiscal period ended June 30,
2005, and (iii) the Borrower’s reports on Form 8-K filed during the period from
and including July 1, 2005 to but excluding the date that is two Business Days
prior to the Revolving Effective Date, in each case as filed with the Securities
and Exchange Commission, or (b) otherwise disclosed in writing to the
Administrative Agent for the benefit of the Lenders prior to the execution and
delivery of this Agreement. In addition, from and after the Acquisition
Effective Date, the term “Disclosed Matters” shall also include the actions,
suits and proceedings and the environmental and intellectual property matters
disclosed in (x) Premcor Inc.’s report on Form 10-K for the fiscal year ended
December 31, 2004, (y) Premcor Inc.’s report on Form 10-Q for the fiscal period
ended June 30, 2005, and (z) Premcor Inc.’s reports on Form 8-K filed during the
period from and including July 1, 2005 to but excluding the date that is two
Business Days prior to the Revolving Effective Date, in each case as filed with
the Securities and Exchange Commission.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or to
health and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

7



--------------------------------------------------------------------------------



 



     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Article VII.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income and/or net worth by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office), but only to the extent
that such Lender is subject to United States withholding tax at the time such
Lender first becomes party to this Agreement, or is attributable to such Foreign
Lender’s failure to comply with Section 2.17(e), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.17(a) and (d) in the case of each Lender, any United States
withholding tax imposed on any payment made or to be made by the Borrower, but
only to the extent that such Lender is subject to United States withholding tax
at the time such Lender first becomes party to this Agreement.
     “Existing Agreements” means, collectively, (a) the $750,000,000 3-Year
Revolving Credit Agreement dated as of November 21, 2003 among Valero Energy
Corporation, JPMorgan Chase Bank, as administrative agent, Bank of America,
N.A., as syndication agent, and the lenders party thereto and (b) the
$750,000,000 5-Year Revolving Credit Agreement dated as of

8



--------------------------------------------------------------------------------



 



December 14, 2001 among Valero Energy Corporation, JPMorgan Chase Bank, as
administrative agent, and the lenders and other agents party thereto, in each
case, as heretofore amended, modified, supplemented or restated.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Financial Officer” means the chief financial officer, principal accounting
officer, financial vice president, treasurer or controller of the Borrower.
     “Fiscal Quarter” means a fiscal quarter of the Borrower, ending on the last
day of March, June, September or December of each year.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Global Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as global administrative agent for the Combined Lenders.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

9



--------------------------------------------------------------------------------



 



     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedging Agreement” means any rate swap transaction, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (d) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, provided that the amount
of any Indebtedness of such Person which constitutes Indebtedness of such Person
solely by reason of this clause (d) shall not for purposes of this Agreement
exceed the greater of the book value or the fair market value of the properties
subject to such Lien, (e) all Guarantees by such Person of Indebtedness of
others, (f) all Capital Lease Obligations of such Person, (g) all obligations of
such Person in respect of bankers’ acceptances, and (h) all non-contingent
obligations (and, for purposes of Section 6.02, all contingent obligations) of
such Person to reimburse any bank or other Person in respect of amounts paid
under a letter of credit or similar instrument. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning set forth in Section 9.03(b).
     “Index Debt” means senior, unsecured, long-term indebtedness for borrowed
money of the Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement.
     “Information Memorandum” means the Confidential Information Memorandum
dated July 2005 relating to the Borrower and the Transactions.

10



--------------------------------------------------------------------------------



 



     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, with the consent of each Lender, such other periods for which
LIBO Rates are available at the time the Borrowing Request for such Eurodollar
Borrowing is made), as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made, and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
     “Investment Grade Rating” means a rating of senior long-term unsecured debt
securities of the Borrower without any third-party credit enhancement of
(i) BBB- or higher by S&P or (ii) Baa3 or higher by Moody’s.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
     “Issuing Bank” means each of JPMorgan Chase Bank, N.A., Bank of America,
N.A., BNP Paribas, Royal Bank of Canada, and Mizuho Corporate Bank, Ltd., in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(i). In addition, “Issuing Bank” means
Citibank, N.A., in its capacity as the issuer of the Letters of Credit issued by
it hereunder described in Section 2.06(k)(ii), and its respective successors in
such capacity as provided in Section 2.06(i). Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
     “LC Disbursement” means a payment made by an Issuing Bank pursuant to a
Letter of Credit.

11



--------------------------------------------------------------------------------



 



     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.05. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to Section 2.02 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Telerate Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Loan Documents” means this Agreement and the Notes, if any.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.

12



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole, or (b) the ability of the
Borrower to perform any of its obligations under this Agreement.
     “Material Indebtedness” means Indebtedness (other than the Loans, Letters
of Credit and Indebtedness that constitutes Project Financing), or obligations
in respect of one or more Hedging Agreements, of any one or more of the Borrower
and its Subsidiaries in an aggregate principal amount exceeding $100,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.
     “Material Subsidiary” means, at any time, each Subsidiary other than
(a) any Project Financing Subsidiary and (b) any Subsidiary (i) the Net Tangible
Assets of which do not represent 5% or more of Consolidated Net Tangible Assets
for the period of four fiscal quarters most recently ended and (ii) that does
not own Equity Interests of any Material Subsidiary.
     “Maturity Date” means the fifth anniversary of the Revolving Effective
Date.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Tangible Assets” means, on any date, with respect to any Subsidiary,
the aggregate amount of assets (less applicable accumulated depreciation,
depletion and amortization and other reserves and other properly deductible
items) of such Subsidiary, minus (a) all current liabilities of such Subsidiary
(excluding current maturities of long-term debt) and (b) all goodwill of such
Subsidiary, all determined in accordance with GAAP.
     “Net Worth” of the Borrower means at any time, without duplication, the sum
of its capital stock, additional paid in capital, retained earnings, and any
other account which, in accordance with GAAP, constitutes stockholders’ equity,
less treasury stock; provided that “Net Worth” shall not include the liquidation
value of any Preferred Equity Interests.
     “New Funds Amount” has the meaning set forth in Section 2.02(d).
     “Notice of Commitment Increase” has the meaning set forth in
Section 2.02(b).
     “Note” has the meaning assigned to such term in Section 2.10(e).
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Participant” has the meaning set forth in Section 9.04.

13



--------------------------------------------------------------------------------



 



     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Preferred Equity Interest” means any Equity Interest that, by its terms
(or the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event or circumstance either
(a) matures, (b) is redeemable (whether mandatorily or otherwise) at the option
of the holder thereof for any consideration other than shares of common stock or
(c) is convertible or exchangeable for Indebtedness or other Preferred Equity
Interests, in each case, in whole or in part, on or prior to the date that is
one year after the earlier of (i) the Maturity Date or (ii) the date on which
the Combined Loans have been paid in full, the Combined Commitments have
terminated, all Letters of Credit have expired or terminated and all LC
Disbursements have been reimbursed.
     “Premcor Credit Agreement” means the $1,000,000,000 Credit Agreement dated
as of April 13, 2004 among The Premcor Refining Group Inc., as borrower,
Citicorp North America, Inc., as administrative agent, Fleet National Bank, as
syndication agent, Bank One, N.A. and SunTrust Bank, as co-documentation agents,
and the lenders and issuers party thereto, as amended.
     “Premcor Inc.” means Premcor Inc., a Delaware corporation.
     “Pricing Schedule” means the Pricing Schedule attached hereto.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
     “Project Financing” means any Indebtedness that is incurred to finance or
refinance the acquisition, improvement, installation, design, engineering,
construction, development, completion, maintenance, operation, securitization or
monetization, in respect of all or any portion of any project, any group of
projects, or any asset related thereto, and any guaranty with respect thereto,
other than such portion of such Indebtedness or guaranty (contingent or
otherwise) that is at any time recourse to or obligates the Borrower or any
Subsidiary (other than a Project Financing Subsidiary) in any way, or subjects
any property or asset of the Borrower or any Subsidiary (other than a Project
Financing Subsidiary), directly or indirectly, contingently or otherwise, to the
satisfaction thereof (excluding any obligation to make a capital contribution to
a Project Financing Subsidiary to the extent not otherwise prohibited
hereunder).

14



--------------------------------------------------------------------------------



 



     “Project Financing Subsidiary” means any Subsidiary of the Borrower whose
principal purpose is to incur Project Financing and own and operate its
permitted assets or to become a direct or indirect partner, member or other
equity participant or owner in a Person so created, and substantially all the
assets of such Subsidiary are limited to (a) those assets for which the
acquisition, improvement, installation, design, engineering, construction,
development, completion, maintenance, operation, securitization or monetization
is being financed in whole or in part by one or more Project Financings, or
(b) the equity in, Indebtedness or other obligations of, one or more other such
Subsidiaries or Persons, or (c) proceeds of a substantially concurrent offering
of capital stock of the Borrower, or assets acquired with such proceeds, or
(d) capital contributions from minority shareholders other than the Borrower or
a Subsidiary, or assets acquired with such capital contributions.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, including, without
limitation, cash, securities, accounts and contract rights.
     “Qualified Issuer” means any commercial bank (a) which has capital and
surplus in excess of $250,000,000 and (b) the outstanding long-term debt
securities of which are rated at least A by Standard & Poor’s Ratings Services
or at least A2 by Moody’s Investors Service, Inc., or carry an equivalent rating
by a nationally recognized rating agency if both of the two named rating
agencies cease publishing ratings of investments.
     “Reducing Percentage Lender” has the meaning set forth in Section 2.02(d).
     “Reduction Amount” has the meaning set forth in Section 2.02(d).
     “Register” has the meaning set forth in Section 9.04.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.
     “Responsible Officer” means the Chief Executive Officer, President,
Executive Vice President and Chief Administrative Officer, Executive Vice
President and Chief Financial Officer, Executive Vice President and Chief
Operating Officer or Chief Legal Officer of the Borrower.
     “Revolving Effective Date” means the date on which the conditions specified
in Section 4.01 are satisfied (or waived in accordance with Section 9.02).
     “Rolling Period” means any period of four consecutive Fiscal Quarters.
     “S&P” means Standard & Poor’s Rating Services, a division of McGraw-Hill
Companies, Inc.

15



--------------------------------------------------------------------------------



 



     “Securitization Transaction” means any transaction in which the Borrower or
a Subsidiary sells or otherwise transfers any accounts receivable (whether now
existing or arising in the future) and any assets related thereto including,
without limitation, all books and records relating to such accounts receivable,
all collateral securing such accounts receivable, all contracts and all
Guarantees or other obligations in respect of such accounts receivable, rights
with respect to returned goods the sale or lease of which gave rise to such
accounts receivable, insurance thereon, proceeds of all of the foregoing and
lockboxes and bank accounts into which collections thereon are deposited, and
other assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving accounts receivable (a) to one or more third party
purchasers or (b) to a special purpose entity that borrows against such accounts
receivable (or undivided interests therein) and related assets or issues
securities payable from (or representing interests in) payments in respect of
such accounts receivable and related assets or sells such accounts receivable
(or undivided interests therein) and related assets to one or more third party
purchasers, but only to the extent that amounts received in connection with the
sale or other transfer of such accounts receivable and related assets to an
entity referred to in clause (a) or (b) above would not under GAAP be accounted
for as liabilities on a consolidated balance sheet of the Borrower. The amount
of any Securitization Transaction shall be deemed at any time to be the
aggregate outstanding principal or stated amount of the borrowings, securities
or residual obligations under a sale, in each case referred to in clause (b) of
the preceding sentence, or if there shall be no such principal or stated amount,
the uncollected amount of the accounts receivable transferred to such third
party purchaser(s) pursuant to such Securitization Transaction net of any such
accounts receivable that have been written off as uncollectible.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Notwithstanding anything to
the contrary contained herein, it is understood and agreed that

16



--------------------------------------------------------------------------------



 



Valero L.P. shall not be a subsidiary of the Borrower so long as its accounts
are not consolidated with those of the Borrower in the Borrower’s consolidated
financial statements if such financial statements are prepared in accordance
with GAAP.
     “Subsidiary” means any subsidiary of the Borrower.
     “Syndication Agent” means RBC Capital Markets, the global brand name for
the corporation and investment banking businesses of Royal Bank of Canada and
its affiliates, in its capacity as syndication agent for the Lenders hereunder.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Term Credit Agreement” means the $2,000,000,000 5-Year Term Credit
Agreement dated as of August 17, 2005 among the Borrower, Bank of America, N.A.,
as administrative agent, and the lenders and other agents from time to time
party thereto, as the same may from time to time be amended, modified,
supplemented or restated.
     “Term Lenders” means the “Lenders” under (and as defined in) the Term
Credit Agreement.
     “Ticking Fee Commencement Date” has the meaning set forth in
Section 2.12(d).
     “Ticking Fee Termination Date” has the meaning set forth in
Section 2.12(d).
     “Transactions” means the execution, delivery and performance by the
Borrower of the Loan Documents, the borrowing of Loans, and the issuance of
Letters of Credit hereunder.
     “Transfer” means, with respect to any assets or property, any sale, lease,
transfer or other disposition thereof.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
     Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word

17



--------------------------------------------------------------------------------



 



“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
     Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
     Section 1.05 Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
ARTICLE II
The Credits
     Section 2.01 Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Credit Exposure exceeding such Lender’s Commitment
or (b) the sum of the total Credit Exposures exceeding the total Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.
     Section 2.02 Commitment Increase.
          (a) Subject to the terms and conditions set forth herein, the Borrower
shall have the right, without the consent of the Lenders, to cause, but no more
than five times, an

18



--------------------------------------------------------------------------------



 



increase in the Commitments of the Lenders (a “Commitment Increase”) by adding
to this Agreement one or more additional lenders that are not already Lenders
hereunder and that are reasonably satisfactory to the Administrative Agent and
each Issuing Bank (each, a “CI Lender”) or by allowing one or more existing
Lenders to increase their respective Commitments; provided that (i) no Event of
Default shall have occurred and be continuing as of the relevant Commitment
Increase Effective Date, (ii) no such Commitment Increase shall be less than
$50,000,000, (iii) the aggregate amount of all such Commitment Increases shall
not exceed $500,000,000, (iv) no Lender’s Commitment shall be increased without
such Lender’s prior written consent (which consent may be given or withheld in
such Lender’s sole and absolute discretion) and (v) if, on the effective date of
such increase, any Loans have been funded, then the Borrower shall be obligated
to pay any breakage fees or costs that are payable pursuant to Section 2.16 in
connection with the reallocation of such outstanding Loans.
          (b) The Borrower shall provide the Administrative Agent with written
notice (a “Notice of Commitment Increase”) in the form of Exhibit B attached
hereto of its intention to increase the Commitments pursuant to this
Section 2.02. Each such Notice of Commitment Increase shall specify (i) the
proposed effective date of such Commitment Increase (each such date, a
“Commitment Increase Effective Date”), which date shall be no earlier than five
(5) Business Days after receipt by the Administrative Agent of such Notice of
Commitment Increase, (ii) the amount of the requested Commitment Increase
(provided that after giving effect to such requested Commitment Increase, the
aggregate amount of all Commitment Increases does not exceed the amount set
forth in subsection (a)(iii) above), (iii) the identity of each CI Lender or
Lender that has agreed in writing to increase its Commitment hereunder, and
(iv) the amount of the respective Commitments of the then existing Lenders and
the CI Lenders from and after the Commitment Increase Effective Date (as defined
below).
          (c) On each Commitment Increase Effective Date, to the extent that
there are Loans outstanding as of such date, (i) each CI Lender shall, by wire
transfer of immediately available funds, deliver to the Administrative Agent
such CI Lender’s New Funds Amount, which amount, for each such CI Lender, shall
constitute Loans made by such CI Lender to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (ii) each existing Lender
that has agreed to increase its Commitment shall, by wire transfer of
immediately available funds, deliver to the Administrative Agent such Lender’s
New Funds Amount, which amount, for each such Lender, shall constitute Loans
made by such Lender to the Borrower pursuant to this Agreement on such
Commitment Increase Effective Date, (iii) the Administrative Agent shall, by
wire transfer of immediately available funds, pay to each then Reducing
Percentage Lender its Reduction Amount, which amount, for each such Reducing
Percentage Lender, shall constitute a prepayment by the Borrower pursuant to
Section 2.11, ratably in accordance with the respective principal amounts
thereof, of the principal amounts of all then outstanding Loans of such Reducing
Percentage Lender, and (iv) the Borrower shall be responsible to pay to each
Lender any breakage fees or costs that are payable pursuant to Section 2.16 in
connection with the reallocation of any outstanding Loans.
          (d) For purposes of this Section 2.02 and Exhibit B, the following
defined terms shall have the following meanings: (i) “New Funds Amount” means
the amount equal to the product of a Lender’s increased Commitment or a CI
Lender’s Commitment (as applicable) represented as a percentage of the aggregate
Commitments after giving effect to any

19



--------------------------------------------------------------------------------



 



Commitment Increase, times the aggregate principal amount of the outstanding
Loans immediately prior to giving effect to such Commitment Increase, if any, as
of any Commitment Increase Effective Date (without regard to any increase in the
aggregate principal amount of Loans as a result of borrowings made after giving
effect to such Commitment Increase on such Commitment Increase Effective Date);
(ii) “Reducing Percentage Lender” means each then existing Lender immediately
prior to giving effect to any Commitment Increase that does not increase its
respective Commitment as a result of such Commitment Increase and whose relative
percentage of the Commitments shall be reduced after giving effect to such
Commitment Increase; and (iii) “Reduction Amount” means the amount by which a
Reducing Percentage Lender’s outstanding Loans decrease as of any Commitment
Increase Effective Date (without regard to the effect of any borrowings made on
such Commitment Increase Effective Date after giving effect to the Commitment
Increase occurring on such Commitment Increase Effective Date).
          (e) Each Commitment Increase shall become effective on its Commitment
Increase Effective Date and upon such effectiveness (i) the Administrative Agent
shall record in the register each then CI Lender’s information as provided in
the applicable Notice of Commitment Increase and pursuant to an Administrative
Questionnaire that shall be executed and delivered by each CI Lender to the
Administrative Agent on or before such Commitment Increase Effective Date,
(ii) Schedule 2.01 hereof shall be amended and restated to set forth all Lenders
(including any CI Lenders) that will be Lenders hereunder after giving effect to
such Commitment Increase (which amended and restated Schedule 2.01 shall be set
forth in Annex I to the applicable Notice of Commitment Increase) and the
Administrative Agent shall distribute to each Lender (including each CI Lender)
a copy of such amended and restated Schedule 2.01, and (iii) each CI Lender
identified on the Notice of Commitment Increase for such Commitment Increase
shall be a “Lender” for all purposes under this Agreement.
          (f) Each Commitment Increase shall be deemed to constitute a
representation and warranty by the Borrower on the applicable Commitment
Increase Effective Date that (i) the representations and warranties of the
Borrower set forth in this Agreement and in the other Loan Documents are true
and correct on and as of such Commitment Increase Effective Date, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of such Commitment Increase Effective
Date, such representations and warranties shall continue to be true and correct
as of such specified earlier date, and (ii) at the time of and immediately after
giving effect to such Commitment Increase, no Default shall have occurred and be
continuing.
     Section 2.03 Acquisition Effective Date Commitment Increase. On the
Acquisition Effective Date, the Commitment of each Lender, without any further
action, shall automatically be increased by the amount specified for such Lender
on Schedule 2.03 (which increases shall total $1,000,000,000 in the aggregate
for all Lenders). Upon such increase, Schedule 2.01 shall be automatically
amended and restated to set forth the Commitment of each Lender hereunder after
giving effect to such increase and the Administrative Agent shall promptly
distribute to the Borrower and each Lender a copy of such amended and restated
Schedule 2.01.
     Section 2.04 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective

20



--------------------------------------------------------------------------------



 



Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
          (b) Subject to Section 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten Eurodollar
Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
     Section 2.05 Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 p.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 p.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in substantially the form of
Exhibit C. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.04:
               (i) the aggregate amount of the requested Borrowing;
               (ii) the date of such Borrowing, which shall be a Business Day;
               (iii) whether such Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing;
               (iv) in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

21



--------------------------------------------------------------------------------



 



               (v) the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07(a).
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a telephonic or written Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
     Section 2.06 Letters of Credit.
          (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of dollar-denominated, standby Letters of
Credit, in a form reasonably acceptable to the Administrative Agent and the
relevant Issuing Bank, at any time and from time to time during the Availability
Period; provided that the aggregate LC Exposure shall not exceed the lesser of
(i) the total Commitments (not to exceed $2,500,000,000) or (ii) the excess of
the total Commitments (not to exceed $2,500,000,000) over the aggregate amount
of the Loans then outstanding; and provided further that, subject to limitations
set forth above, no Issuing Bank shall be obligated to front Letters of Credit
to extent that the LC Exposure associated with Letters of Credit issued by it
would exceed the lesser of (A) an amount equal to one-fifth of the total
Commitments (not to exceed $2,500,000,000) and (B) $500,000,000 (it being
understood that, as to Bank of America, N.A., as Issuing Bank, the LC Exposure
associated with Letters of Credit deemed issued by it pursuant to
Section 2.06(k)(ii) shall be taken into account for the purpose of such
$500,000,000 limit, but such $500,000,000 limit shall not be deemed exceeded as
a result of the deemed issuance of such Letters of Credit by it pursuant to
Section 2.06(k)(ii) to the extent that the LC Exposure associated with such
Letters of Credit exceeds $500,000,000). In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the relevant Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.
          (b) Notice of Issuance, Amendment, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the relevant Issuing Bank) to the relevant Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment or extension) a notice requesting the issuance of a Letter of Credit,
or identifying the Letter of Credit to be amended or extended, and specifying
the date of issuance, amendment or extension (which shall be a Business Day),
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit (which must
be a fixed amount), the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend or extend such Letter
of Credit. If requested by the relevant Issuing Bank, the Borrower also shall
submit a letter of credit application on its standard form in connection with
any request for a Letter of Credit; provided that no provision in such
application shall be deemed effective to the extent such

22



--------------------------------------------------------------------------------



 



provision contains, provides for, or requires, representations, warranties,
covenants, security interests, Liens, indemnities, reimbursements of costs or
expenses, events of default, remedies, or standards of care or to the extent
such provision conflicts or is inconsistent with this Agreement (provided that,
for the avoidance of doubt, nothing in this sentence shall be construed to
relieve any account party in respect of any Letter of Credit deemed issued
pursuant to Section 2.06(k)(ii) of its reimbursement obligations under any
letter of credit application or other agreement related thereto). Following
receipt of a notice requesting the issuance of a Letter of Credit (or the
amendment or extension of an outstanding Letter of Credit) in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof. A Letter of Credit shall be issued, amended or extended only if (and
upon issuance, amendment or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment or extension, (i) the LC Exposure shall not exceed the total
Commitments (not to exceed $2,500,000,000) and (ii) the total Credit Exposures
shall not exceed the total Commitments. Notwithstanding the foregoing or
anything else to the contrary contained herein, no Issuing Bank shall be under
any obligation to issue any Letter of Credit if: (A) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain such Issuing Bank from issuing such Letter of Credit, or any
law applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank (x) shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular, (y) shall impose upon such Issuing Bank with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which such
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Revolving Effective Date, or (z) shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Revolving
Effective Date and which such Issuing Bank in good faith deems material to it;
provided that, in the cases of clauses (y) and (z), such Issuing Bank shall have
provided written notice to the Borrower of its refusal to issue any Letter of
Credit and the specific reasons therefor and the Borrower shall not have
compensated such Issuing Bank for the imposition of such restriction, reserve or
capital requirement or reimbursed such Issuing Bank for such loss, cost or
expense, as applicable; (B) the issuance of such Letter of Credit would violate
one or more polices of such Issuing Bank (as consistently applied); or (C) such
Letter of Credit is to be denominated in a currency other than dollars.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.
          (d) Participation. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank that issues such Letter of Credit
or the Lenders, such Issuing Bank hereby grants to each Lender, and each Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the relevant Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as

23



--------------------------------------------------------------------------------



 



provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit in accordance with this Agreement
or the occurrence and continuance of a Default or reduction or termination of
the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 2:00 p.m., New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 11:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 2:00 p.m., New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to
11:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.05 that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the relevant Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
relevant Issuing Bank or, to the extent that Lenders have made payments pursuant
to this paragraph to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as its interests may appear. Any payment made by a Lender pursuant
to this paragraph to reimburse an Issuing Bank for any LC Disbursement (other
than the funding of ABR Loans as contemplated above) shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any

24



--------------------------------------------------------------------------------



 



Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Banks, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Bank; provided
that the foregoing shall not be construed to excuse the relevant Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
          (g) Disbursement Procedures. The relevant Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The relevant Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether it has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.
          (h) Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the relevant
Issuing Bank, except that interest accrued on and after the date of payment by a
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.

25



--------------------------------------------------------------------------------



 



          (i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(c). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, then on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest and fees thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. As collateral security
for the payment and performance of the obligations of the Borrower under this
Agreement, the Borrower hereby grants to the Administrative Agent, for the
benefit of each Issuing Bank and the Lenders, a first priority security interest
in such account and all amounts and other property from time to time deposited
or held in such account, and all proceeds thereof, and any substitutions and
replacements therefor. The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse ratably the Issuing Banks for LC Disbursements
for which they have not been reimbursed and, to the extent not so applied, shall
be held for the satisfaction of the reimbursement obligations of the Borrower
for the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.
          (k) Outstanding Letters of Credit.

26



--------------------------------------------------------------------------------



 



               (i) On the Revolving Effective Date, each of the letters of
credit listed on Schedule 2.06 shall be deemed to have been issued as Letters of
Credit under this Agreement by the Issuing Bank specified on Schedule 2.06,
without payment of any fees otherwise due upon the issuance of a Letter of
Credit, and such Issuing Bank shall be deemed, without further action by any
party hereto, to have sold to each Lender, and each Lender shall be deemed,
without further action by any party hereto, to have purchased from such Issuing
Bank, a participation, to the extent of such Lender’s Applicable Percentage, in
such Letter of Credit.
               (ii) On the Acquisition Effective Date, the letters of credit
issued by Bank of America, N.A. and/or Bank of America, N.A., as successor by
merger to Fleet National Bank, and Citibank, N.A., that are outstanding on the
Acquisition Effective Date and specified in the certificate delivered by the
Borrower pursuant to Section 4.02(f) shall be deemed to have been issued as
Letters of Credit under this Agreement by Bank of America, N.A., as Issuing
Bank, or Citibank, N.A., as Issuing Bank, as applicable, without payment of any
fees otherwise due upon the issuance of a Letter of Credit, and each such
Issuing Bank shall be deemed, without further action by any party hereto, to
have sold to each Lender, and each Lender shall be deemed, without further
action by any party hereto, to have purchased from such Issuing Bank, a
participation, to the extent of such Lender’s Applicable Percentage, in such
Letter of Credit. The Borrower covenants and agrees to cause the Letters of
Credit deemed issued by Citibank, N.A. pursuant to this Section 2.06(k)(ii) to
be cancelled, terminated or replaced no later than 90 days after the Acquisition
Effective Date.
     Section 2.07 Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower designated by the Borrower in the applicable
Borrowing Request; provided that ABR Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the relevant Issuing Bank.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to such Borrowing. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.

27



--------------------------------------------------------------------------------



 



     Section 2.08 Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.05 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.04:
               (i) the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);
               (ii) the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;
               (iii) whether the resulting Borrowing is to be an ABR Borrowing
or a Eurodollar Borrowing; and
               (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision

28



--------------------------------------------------------------------------------



 



hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
     Section 2.09 Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the Credit Exposures would exceed the
total Commitments.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the occurrence of identified events, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent and may not be
reinstated except pursuant to Section 2.02. Each reduction of the Commitments
shall be made ratably among the Lenders in accordance with their respective
Commitments.
     Section 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the

29



--------------------------------------------------------------------------------



 



obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and
otherwise substantially in the form of Exhibit D hereto (a “Note”). Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).
     Section 2.11 Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.
          (b) The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 p.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 p.m., New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any ABR Borrowing shall be in a minimum amount of $1,000,000 with additional
increments of $1,000,000. Each partial prepayment of any Eurodollar Borrowing
shall be in a minimum amount of $5,000,000 with additional increments of
$1,000,000. Each prepayment of any Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13 and any break funding
costs pursuant to Section 2.16.
     Section 2.12 Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Revolving Effective
Date to but excluding the date on which such Commitment terminates; provided
that, if such Lender continues to have any Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Credit Exposure. Accrued facility fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any facility fees accruing after the date
on which the Commitments terminate shall be payable on demand. All facility fees
shall be

30



--------------------------------------------------------------------------------



 



computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
          (b) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a utilization fee which shall accrue at a per annum rate
equal to 0.125% on the daily amount of such Lender’s Credit Exposure during the
time the sum of the total Credit Exposures equals or exceeds 50% of the total
Commitments. Utilization fees shall be computed on the basis of a year of
360 days and shall be payable in arrears on the last day of March, June,
September and December of each year.
          (c) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to such Lender’s
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Revolving Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
(except in the case of Letters of Credit issued by Bank of America, N.A., as
Issuing Bank, which rate shall accrue on the daily amount) of the LC Exposure
associated with Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Revolving Effective Date to but excluding the later of
the date of termination of the Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Revolving Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
          (d) If the Acquisition Effective Date has not occurred on or prior to
the date that is sixty (60) days after the Revolving Effective Date (such date,
the “Ticking Fee Commencement Date”), then the Borrower agrees to pay to the
Administrative Agent for the account of each Lender a ticking fee, which shall
accrue on such Lender’s “Commitment Increase Amount” as specified on
Schedule 2.03, at a rate per annum equal to one-half of the rate per annum set
forth on the Pricing Schedule under the caption “Facility Fee”, based upon the
ratings by Moody’s and S&P, respectively, applicable on the Ticking Fee
Commencement Date to the Index Debt, during the period from and including the
Ticking Fee Commencement Date to but excluding the earliest to occur of (i) the
Acquisition Effective Date, (ii) the date on which the Borrower delivers written
notice to the Administrative Agent that the Acquisition will not be consummated
or (iii) January 31, 2006 (such earliest date, the “Ticking Fee Termination
Date”). Accrued ticking fees shall be payable in arrears on the Ticking Fee
Termination Date. All

31



--------------------------------------------------------------------------------



 



ticking fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last).
          (e) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
          (f) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees, utilization fees and participation fees, to the Lenders. Fees
payable that have been paid shall not be refundable under any circumstances.
     Section 2.13 Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
     Section 2.14 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

32



--------------------------------------------------------------------------------



 



          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
          (b) the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
     Section 2.15 Increased Costs. (a) If any Change in Law shall:
               (i) impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank; or
               (ii) impose on any Lender or any Issuing Bank or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein
(excluding for purposes of this subsection (ii) any Indemnified Taxes or Other
Taxes as to which Section 2.17 shall apply);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
          (b) If any Lender or any Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s

33



--------------------------------------------------------------------------------



 



or such Issuing Bank’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.
          (c) A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail the basis for, the calculation of and the amount or amounts
necessary to compensate such Lender or such Issuing Bank or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay to such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof. In determining such amount, such Lender agrees to act in good faith and
to use reasonable averaging and attribution methods.
          (d) Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
     Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender (other than, in the case of a claim
for compensation based on the failure to borrow as specified in clause
(c) above, any Lender whose failure to make a Loan required to be made by it
hereunder has resulted in such failure to borrow) for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth in reasonable detail the basis for and

34



--------------------------------------------------------------------------------



 



any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
     Section 2.17 Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent, each
Lender, and each Issuing Bank, within 15 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender, or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the basis for and the amount of
such payment or liability delivered to the Borrower by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or an Issuing Bank, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction(s) in which the
Borrower is located, or any treaty to which such jurisdiction(s) is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate.

35



--------------------------------------------------------------------------------



 



          (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
     Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, Section 2.16 or Section 2.17, or
otherwise) prior to 2:00 p.m., New York City time, on the date when due, in
immediately available funds, without deduction, set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to each Issuing Bank as
expressly provided herein and except that payments pursuant to Section 2.15,
Section 2.16, Section 2.17 and Section 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and

36



--------------------------------------------------------------------------------



 



accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i)if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.06(d) or (e), Section 2.07(b), Section 2.18(d) or
Section 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
     Section 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or Section

37



--------------------------------------------------------------------------------



 



2.17, as the case may be, in the future and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
          (b) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, or if any Lender fails to execute and
deliver any amendment, consent or waiver to any Loan Document requested by the
Borrower by the date specified by the Borrower (or gives the Borrower or the
Administrative Agent written notice prior to such date of its intention not to
do so), or if any Lender delivers a notice to the Borrower and/or the
Administrative Agent pursuant to Section 2.20, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Commitment is being
assigned, each Issuing Bank), which consent (or consents) shall not unreasonably
be withheld or delayed, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee or the Borrower, as applicable, and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments.
     Section 2.20 Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Loans.

38



--------------------------------------------------------------------------------



 



ARTICLE III
Representations and Warranties
          The Borrower represents and warrants to the Lenders that:
     Section 3.01 Organization; Powers. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     Section 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. The Loan Documents have been
duly executed and delivered by the Borrower and constitute legal, valid and
binding obligations of the Borrower, enforceable in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
     Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do
not require the Borrower or any Subsidiary to obtain any consent or approval of,
or make any registration or filing with, or request any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect (except for any reports required to be filed by the
Borrower with the Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934), (b) will not result in a violation by the Borrower or any
Subsidiary of any law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any material indenture, agreement or other instrument binding upon the Borrower
or any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any material payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries.
     Section 3.04 Financial Condition. The Borrower has heretofore furnished to
the Lenders its consolidated balance sheet and statements of income,
stockholder’s equity and cash flows (i) as of and for the fiscal year ended
December 31, 2004, reported on by KPMG LLP, independent public accountants, and
(ii) as of and for the Fiscal Quarter and the portion of the fiscal year ended
June 30, 2005, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.
     Section 3.05 Environmental Matters. Except for the Disclosed Matters and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Subsidiaries

39



--------------------------------------------------------------------------------



 



(a) has failed to comply with any applicable Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
applicable Environmental Law, (b) has become subject to any Environmental
Liability, (c) has received notice of any claim with respect to any
Environmental Liability or (d) knows of any basis for any Environmental
Liability.
     Section 3.06 No Default. No Default has occurred and is continuing.
     Section 3.07 Investment and Holding Company Status. Neither the Borrower
nor any of its Subsidiaries is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended or
(b) a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935, as amended.
     Section 3.08 Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.
     Section 3.09 ERISA. Each ERISA Affiliate has fulfilled its obligations
under the minimum funding standards of ERISA and the Code with respect to each
Plan and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan. No ERISA Affiliate
has (i) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made
any amendment to any Plan or Benefit Arrangement, which has resulted or could
reasonably be expected to result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code or (iii) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.
     Section 3.10 Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other written information so
furnished) contained as of the date such reports, financial statements,
certificates or other written information were so furnished, any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to (i) projections,
estimates, pro forma financial information, engineering reports and
forward-looking statements (within the meaning of Section 27A of the Securities
Act of 1933 and Section 21E of the Securities Exchange Act of 1934) contained in
the materials referenced above, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, (ii) financial statements, the Borrower represents only
that such financial statements were prepared as represented in Section 3.04 and
as required by Sections 5.01(a) and (b), as applicable, and (iii) prior to the
Acquisition Effective Date, no representation is made as to (x) information
prepared by or on behalf of Premcor Inc. or (y) any information that is
necessarily based upon such information provided by or on behalf of Premcor Inc.

40



--------------------------------------------------------------------------------



 



ARTICLE IV
Conditions
     Section 4.01 Revolving Effective Date. The obligations of the Lenders to
make Loans and of the Issuing Banks to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
          (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Revolving Effective Date) of (i) Jay Browning, in-house counsel of the Borrower,
providing the opinions set forth in Exhibit E and (ii) Baker Botts L.L.P.,
counsel for the Borrower, providing the opinions set forth in Exhibit F, and
each such opinion covering such other matters relating to the Borrower or the
Transactions as the Required Lenders shall reasonably request. The Borrower
hereby requests each such counsel to deliver its applicable opinion to the
Administrative Agent and the Lenders.
          (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent may reasonably request relating to the
organization, existence and good standing of the Borrower, the authorization of
the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent.
          (d) The Administrative Agent shall have received the financial
statements referred to in Section 3.04.
          (e) The Administrative Agent shall have received a certificate, dated
the Revolving Effective Date and signed by a Responsible Officer of the
Borrower, certifying (which statements shall constitute a representation and
warranty made by the Borrower to the Lenders hereunder on the Revolving
Effective Date) that, as of the Revolving Effective Date, (i) there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Responsible Officer of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (A) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (B) that involve the Loan Documents or the
Transactions; and (ii) since December 31, 2004, there has been no material
adverse change in the business, financial position, or results of operations of
the Borrower together with its Subsidiaries on a consolidated basis.

41



--------------------------------------------------------------------------------



 



          (f) The Administrative Agent shall have received a certificate, dated
the Revolving Effective Date and signed by a Responsible Officer of the
Borrower, confirming compliance, as of the Revolving Effective Date, with the
conditions set forth in paragraphs (a) and (b) of Section 4.03.
          (g) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Revolving Effective Date, including,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.
          (h) The Administrative Agent shall have received evidence satisfactory
to it that all outstanding obligations owing pursuant to the Existing Agreements
shall have been or are concurrently being repaid in full, and all commitments
thereunder shall have been or are concurrently being terminated.
The Administrative Agent shall notify the Borrower and the Lenders of the
Revolving Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions contained in this Section 4.01
is satisfied (or waived pursuant to Section 9.02) at or prior to 5:00 p.m., New
York City time, on October 1, 2005 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).
     Section 4.02 Acquisition Effective Date. The Commitment increase referred
to in Section 2.03 shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with
Section 9.02):
          (a) The Administrative Agent shall have received evidence satisfactory
to it that the Acquisition has been or is being concurrently consummated
substantially in accordance with the terms of the Acquisition Document (with all
of the material conditions precedent thereto having been satisfied in all
material respects by the parties thereto other than as consented to by the
Lenders).
          (b) The Administrative Agent shall have received a certificate of the
President or a Vice President of the Borrower certifying (which statements shall
constitute a representation and warranty made by the Borrower to the Lenders
hereunder on the Acquisition Effective Date) as of the Acquisition Effective
Date: (A) that the Acquisition has been or is concurrently being consummated
substantially in accordance with the terms of the Acquisition Document (with all
of the material conditions precedent thereto having been satisfied in all
material respects by the parties thereto other than as consented to by the
Lenders); and (B) that attached thereto is a true and complete executed copy of
the Acquisition Document (including all exhibits, schedules and supplements) and
that the Acquisition Document has not been amended since April 24, 2005 in any
material respect except as otherwise consented to by the Administrative Agent
and the Lenders (which consent will not be unreasonably withheld).

42



--------------------------------------------------------------------------------



 



          (c) The Administrative Agent shall have received a certificate, dated
the Acquisition Effective Date and signed by a Responsible Officer of the
Borrower, certifying (which statements shall constitute a representation and
warranty made by the Borrower to the Lenders hereunder on the Acquisition
Effective Date), as of the Acquisition Effective Date, that (i) there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Responsible Officer of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (A) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (B) that involve the Loan Documents or the
Transactions; and (ii) since December 31, 2004, there has been no material
adverse change in the business, financial position, or results of operations of
the Borrower together with its Subsidiaries on a consolidated basis (provided
that, with respect to Premcor Inc. and its subsidiaries, the Borrower certifies,
represents and warrants only as to its knowledge).
          (d) The Administrative Agent shall have received (i) the consolidated
balance sheet and statements of income, stockholder’s equity and cash flows of
Premcor Inc. (A) as of and for the fiscal year ended December 31, 2004, reported
on by Deloitte & Touche LLP, independent public accountants, and (B) as of and
for the fiscal quarter and the portion of the fiscal year ended June 30, 2005,
certified by its chief financial officer; (ii) the selected unaudited pro forma
condensed combined financial data set forth in the joint proxy
statement/prospectus included in the Registration Statement on Form S-4 filed
with the Securities and Exchange Commission on May 19, 2005 in connection with
the Acquisition; and (iii) a certificate, dated the Acquisition Effective Date
and signed by a Responsible Officer of the Borrower, certifying (which
statements shall constitute a representation and warranty made by the Borrower
to the Lenders hereunder) that the financial statements referred to in clause
(i) above present fairly, in all material respects, the financial position and
results of operations and cash flows of Premcor Inc. and its consolidated
subsidiaries as of the dates and for the periods referred to in such clause
(i) in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes. It is understood that, with respect to the financial data
referred to in clause (ii) above, (A) such financial data was prepared for
illustrative purposes only and is based on available information and assumptions
that are believed to be reasonable as of the Revolving Effective Date, (B) the
financial results reflected in such financial data may have been different had
the Borrower and Premcor Inc. always been combined due to certain factors,
(C) the unaudited pro forma combined statements of income do not reflect
anticipated synergies or costs and charges that may result from the Acquisition,
(D) such pro forma financial information does not reflect any actions the
Borrower and Premcor Inc. may be required to take in connection with obtaining
the necessary regulatory approvals for the Acquisition, and (E) such financial
data should not be relied upon as being indicative of the historical results
that would have been achieved had the Borrower and Premcor Inc. always been
combined or the future results that the Borrower will experience after the
Acquisition Effective Date.
          (e) The Administrative Agent shall have received a certificate, dated
the Acquisition Effective Date and signed by a Responsible Officer of the
Borrower, confirming compliance, as of the Acquisition Effective Date, with the
conditions set forth in paragraphs (a) and (b) of Section 4.03.

43



--------------------------------------------------------------------------------



 



          (f) The Administrative Agent shall have received (i) evidence
satisfactory to it that all outstanding obligations owing pursuant to the
Premcor Credit Agreement shall have been or are concurrently being repaid in
full, and all commitments thereunder shall have been or are concurrently being
terminated and (ii) a certificate, satisfactory to the Administrative Agent,
Bank of America, N.A. and Citibank N.A., dated the Acquisition Date, and signed
by a Responsible Officer, setting forth all outstanding letters of credit on the
Acquisition Effective Date that are to be issued hereunder pursuant to
Section 2.06(k)(ii) (including the name of the applicable Issuing Bank, the
letter of credit reference number, the issue date, the expiration date, the
amount thereof, the name of the beneficiary, and such other pertinent
information as the Administrative Agent may reasonably require).
The Administrative Agent shall notify the Borrower and the Lenders of the
Acquisition Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the Commitment increase referred to in
Section 2.03 shall not become effective unless each of the foregoing conditions
contained in this Section 4.02 is satisfied (or waived pursuant to Section 9.02)
at or prior to 5:00 p.m., New York City time, on January 31, 2006 (and, in the
event such conditions are not so satisfied or waived, the availability of the
Commitment increase referred to in Section 2.03 shall terminate at such time).
     Section 4.03 Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of each Issuing Bank to issue, amend
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
          (a) The representations and warranties of the Borrower set forth in
this Agreement and in the other Loan Documents shall be true and correct on and
as of the date of such Borrowing or the date of issuance, amendment or extension
of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct as of such
specified earlier date.
          (b) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
          (c) The Administrative Agent shall have received a Borrowing Request
in accordance with Section 2.05.
Each Borrowing and each issuance, amendment or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.
ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

44



--------------------------------------------------------------------------------



 



     Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:
          (a) within 65 days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, except for deviations from the
application of GAAP concurred with by the Borrower’s independent public
accountants;
          (b) within 45 days after the end of each of the first three Fiscal
Quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows as of the end
of and for such Fiscal Quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, except for
deviations from the application of GAAP concurred with by the Borrower’s
independent public accountants, subject to normal year-end audit adjustments and
the absence of footnotes;
          (c) concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and is continuing and, if a
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, and (ii) setting
forth reasonably detailed calculations demonstrating compliance with
Section 6.01 and Section 6.07;
          (d) promptly after the same become publicly available, notice of all
registration statements or reports filed by the Borrower or any Subsidiary with
the Securities and Exchange Commission, or any Governmental Authority succeeding
to any or all of the functions of said Commission, on Form S-1, S-3, S-4, 10-K,
10-Q, 8-K or 12b-25, and notice of any financial statements, reports, notices or
proxy statements distributed by the Borrower to its shareholders generally, as
the case may be; and
          (e) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender through the Administrative Agent may
reasonably request.

45



--------------------------------------------------------------------------------



 



Documents required to be delivered pursuant to Section 5.01(a), Section 5.01(b)
or Section 5.01(d) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at www.valero.com; or (ii) on
which such documents are posted on the Borrower’s behalf on the website of the
Securities and Exchange Commission or any other Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify the Administrative Agent, which
shall then promptly notify each Lender (by telecopier or electronic mail) of the
posting of any such documents, and the Borrower shall provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the compliance
certificate required by Section 5.01(c) to the Administrative Agent, which shall
then promptly furnish such compliance certificate to the Lenders. Except for
such compliance certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
     Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent, which shall then promptly furnish to each Lender, prompt
written notice of the following:
          (a) the occurrence of any Default of which any Responsible Officer of
the Borrower obtains knowledge; and
          (b) if and when any ERISA Affiliate (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which could reasonably be expected to constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Plan has given or is required to give notice of
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multi-employer Plan or in
respect of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could reasonably be expected to result in the
imposition of a Lien or the posting of a bond or other security, a certificate
of a Financial Officer of the

46



--------------------------------------------------------------------------------



 



Borrower setting forth details as to such occurrence and action, if any, which
the Borrower or applicable ERISA Affiliate is required or proposes to take.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
     Section 5.03 Existence; Conduct of Business. The Borrower will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises necessary
or desirable in the normal conduct of its business; provided that the foregoing
shall not prohibit any merger or consolidation of the Borrower permitted under
Section 6.03 or any merger, consolidation, liquidation or dissolution of any
Subsidiary that is not otherwise prohibited by the terms of this Agreement; and
provided further that neither the Borrower nor any of its Subsidiaries shall be
required to preserve, renew or keep in full force and effect any right, license,
permit, privilege or franchise to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.
     Section 5.04 Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay or discharge, before the same shall become
delinquent or in default, its obligations, including liabilities for Taxes,
that, if not paid, could reasonably be expected to result in a Material Adverse
Effect, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, and (b) the Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP.
     Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Material Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations (including,
without limitation, by the maintenance of adequate self-insurance reserves to
the extent customary among such companies).
     Section 5.06 Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which complete and accurate entries are made of its financial and business
transactions to the extent required by GAAP and applicable law. The Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, at such Administrative
Agent’s or Lender’s expense, upon reasonable prior notice and subject to any
applicable restrictions or limitations on access to any facility or information
that is classified or restricted by contract or by law, regulation or
governmental guidelines, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that advance
notice of any discussion with such independent accountants shall be given to the
Borrower and, so long as no Event of Default shall

47



--------------------------------------------------------------------------------



 



have occurred and be continuing, the Borrower shall have the opportunity to be
present at any such discussion. The Administrative Agent and each Lender agree
to keep all information obtained by them pursuant to this Section confidential
in accordance with Section 9.12.
     Section 5.07 Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply, in all material respects with all applicable
laws, ordinances, rules, regulations, and requirements of Governmental
Authorities (including, without limitation, applicable Environmental Laws and
ERISA and the rules and regulations thereunder), except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.
     Section 5.08 Use of Proceeds. The proceeds of the Loans will be used for
general corporate purposes, including the refinancing of existing Indebtedness
of (a) the Borrower and (b) subject to consummation of the Acquisition, Premcor
Inc. in connection with the Acquisition. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X. Letters of Credit will be issued only for general corporate purposes.
ARTICLE VI
Negative Covenants
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
     Section 6.01 Indebtedness. The Borrower will not permit Consolidated Net
Debt at any time to exceed 60% of the sum of Consolidated Net Debt plus the
Consolidated Net Worth of the Borrower plus the involuntary liquidation value of
any Preferred Equity Interests.
     Section 6.02 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, assume or suffer to exist any Lien to secure payment of
any Indebtedness or any Derivatives Obligations on any asset now owned or
hereafter acquired by it, except for:
          (a) Liens in favor of the Administrative Agent securing Indebtedness
or other obligations existing pursuant to this Agreement;
          (b) Liens created by Capital Lease Obligations, provided that the
Liens created by any such Capital Lease Obligations attach only to the Property
leased to the Borrower or one of its Subsidiaries pursuant thereto and general
intangibles and proceeds related thereto, and improvements, accessories and
upgrades to the property leased pursuant thereto;
          (c) purchase money Liens and Liens on property acquired, constructed
or improved by the Borrower or any Subsidiary (including such Liens securing
Indebtedness incurred within 180 days of the date on which such Property was
acquired or the date of completion of such construction or improvement),
provided that all such Liens attach only to the Property purchased, constructed
or improved with the proceeds of the Indebtedness secured thereby and
improvements, accessions, general intangibles and proceeds related thereto;

48



--------------------------------------------------------------------------------



 



          (d) Liens on Property of a Person which exist at the time such Person
becomes a Subsidiary of the Borrower as a result of an acquisition, merger or
other combination, or at the time such Person is merged or consolidated with or
into, or otherwise acquired by, the Borrower or a Subsidiary (including
improvements, accessions, general intangibles and proceeds related thereto),
which Liens were not granted in contemplation of such acquisition, merger, or
other combination;
          (e) any Lien existing on any asset prior to the acquisition thereof by
the Borrower or a Subsidiary (including improvements, accessions, general
intangibles and proceeds related thereto), which Liens were not granted in
contemplation of such acquisition;
          (f) Liens on property of a non wholly-owned Subsidiary to secure
obligations of such Subsidiary to the Borrower or to a wholly-owned Subsidiary;
provided, however, that the obligations so secured may not be assigned, sold or
otherwise transferred to a Person other than the Borrower or another
wholly-owned Subsidiary unless such Liens are otherwise permitted hereunder;
          (g) Liens arising in connection with statutory or contractual set-off
provisions granted or arising in the ordinary course of business in favor of
banks, brokers, or other creditors;
          (h) to the extent (i) Securitization Transactions are determined
pursuant to a change in GAAP or a change in the interpretation of GAAP after the
Revolving Effective Date to constitute Indebtedness or (ii) the Borrower elects
to treat Securitization Transactions as Indebtedness after the Revolving
Effective Date (it being understood that, as of the Revolving Effective Date,
Securitization Transactions do not constitute Indebtedness), Liens customarily
granted on accounts receivable and related assets in connection with
Securitization Transactions in an aggregate amount at any time not to exceed
$1,000,000,000;
          (i) any Lien arising out of refinancing, extending, renewing or
refunding (or successively refinancing, extending, renewing or refunding) any
Indebtedness secured by any Lien permitted by any of the foregoing clauses of
this Section, provided that the principal amount of such Indebtedness is not
increased and such Indebtedness is not secured by any additional assets;
          (j) Liens securing any Indebtedness that constitutes Project Financing
in an aggregate amount at any time not to exceed $1,000,000,000; and
          (k) (i) Liens securing Derivatives Obligations and (ii) Liens not
otherwise permitted by the foregoing clauses of this Section securing
Indebtedness; provided that the sum of (x) the aggregate amount of assets
subject to Liens described in clause (i) of this Section 6.02(k) (excluding
Liens arising as a result of customary netting and offset provisions in Hedging
Agreements) and (y) the aggregate principal or face amount of Indebtedness
secured by Liens described in clause (ii) of this Section 6.02(k) shall at no
time exceed 10% of Consolidated Net Worth.
     Section 6.03 Fundamental Changes. (a) The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with the Borrower, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of

49



--------------------------------------------------------------------------------



 



transactions) all or substantially all of the Borrower’s assets, whether now
owned or hereafter acquired (including stock of its Subsidiaries), or liquidate
or dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any Person
may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, and (ii) any Person may merge with the Borrower as long
as the surviving entity, if other than the Borrower, is of an Investment Grade
Rating equal to or higher than the Borrower’s rating and so long as the
surviving entity assumes, pursuant to the terms of such transaction, each of the
obligations of the Borrower under the Transactions and such assumption is
evidenced by an agreement executed and delivered to the Lenders within 30 days
of such transaction in a form reasonably satisfactory to the Required Lenders.
Without limiting the generality of the foregoing, the transfer of more than 50%
of the Borrower’s Consolidated Total Assets shall be deemed, for the purposes of
this Section 6.03(a), a transfer of all or substantially all of the assets of
the Borrower.
          (b) The Borrower will not, and will not permit any of its Material
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower, Premcor Inc. and their
respective subsidiaries on the Revolving Effective Date and businesses
reasonably related thereto.
     Section 6.04 Hedging Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business.
     Section 6.05 Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, provided that
the foregoing restriction shall not apply to:
          (a) transactions between or among the Borrower and its Subsidiaries or
between or among Subsidiaries;
          (b) transactions pursuant to any contract or agreement in effect on
the date hereof, as the same may be amended, modified or replaced from time to
time, so long as any such contract or agreement as so amended, modified or
replaced is, taken as a whole, no less favorable to the Borrower and its
Subsidiaries in any material respect than the contract or agreement in effect on
the date hereof;
          (c) transactions between Controlled Affiliates of Valero GP, LLC and
the Borrower or its Subsidiaries conforming to agreements described in
Registration Statement No. 333-43668 filed with the Securities and Exchange
Commission on Form S-1; and
          (d) transactions pursuant to which (i) taxes are allocated among the
Borrower and its Affiliates in any manner consistent with Section 1552 (or any
successor provision) of the Code, (ii) general and administrative expenses are
allocated among the Borrower and its

50



--------------------------------------------------------------------------------



 



Affiliates in any manner consistent with Section 482 (or any successor
provision) of the Code, and (iii) interest is charged or credited to Affiliates
in any reasonable manner not inconsistent with the Code.
     Section 6.06 Subsidiary Indebtedness. The Borrower will not permit the
aggregate principal amount of Indebtedness of its Subsidiaries (excluding
(a) Indebtedness of Subsidiaries existing on the Revolving Effective Date and
described on Schedule 6.06, (b) Indebtedness existing at the time such Person
becomes a Subsidiary or at the time such Person is merged or consolidated with
or into, or otherwise acquired by, a Subsidiary and not created in contemplation
of such event, (c) refinancings, extensions, renewals, or refundings of any
Indebtedness permitted by clauses (a) and (b) above, (d) to the extent
(i) Securitization Transactions are determined pursuant to a change in GAAP or a
change in the interpretation of GAAP after the Revolving Effective Date to
constitute Indebtedness or (ii) the Borrower elects to treat Securitization
Transactions as Indebtedness after the Revolving Effective Date (it being
understood that, as of the Revolving Effective Date, Securitization Transactions
do not constitute Indebtedness), Indebtedness of Subsidiaries in respect of
Securitization Transactions in an aggregate amount at any time not to exceed
$1,000,000,000, (e) any Indebtedness of a Subsidiary owed to the Borrower or
another wholly-owned Subsidiary, (f) any Indebtedness owing by the Controlled
Affiliates of Valero GP, LLC, (g) any Indebtedness not otherwise permitted by
this Section 6.06 owed by a Subsidiary organized under the laws of Canada or any
province thereof not to exceed C$1,000,000,000 in the aggregate at any time,
(h) any Indebtedness that constitutes Project Financing in an aggregate amount
at any time not to exceed $1,000,000,000 and (i) any Guarantees by The Premcor
Refining Group Inc. of Indebtedness of the Borrower) at any time to exceed 5% of
Borrower’s Consolidated Net Worth; including in any case (subject to the
exceptions contained in clause (i) above) any Guarantee by a Subsidiary of
Indebtedness of the Borrower other than Indebtedness owing to the Lenders or the
Administrative Agent.
     Section 6.07 Consolidated Interest Coverage Ratio. The Borrower will not
permit at any time its Consolidated Interest Coverage Ratio for any Rolling
Period to be less than 2.75 to 1.00.
     Section 6.08 Project Financing Indebtedness. The Borrower will not permit
the aggregate principal amount of Indebtedness of the Borrower and its
Subsidiaries that constitutes Project Financing at any time to exceed
$1,000,000,000.
ARTICLE VII
Events of Default
     If any of the following events (“Events of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under the

51



--------------------------------------------------------------------------------



 



Loan Documents, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five Business Days;
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with the Loan Documents or
any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with the Loan Documents or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
          (d) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, Section 5.03 (with respect to
the Borrower’s existence) or Section 5.08 or in Article VI;
          (e) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in the Loan Documents (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);
          (f) the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any applicable notice requirement or grace period);
          (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (any condition requiring the giving of notice, the lapse of time, or
both, having been satisfied) the holder or holders of any Material Indebtedness
or any trustee or agent on its or their behalf to cause any Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other similar
relief in respect of the Borrower or any Material Subsidiary or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
          (i) the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief with respect to itself or its debts under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a

52



--------------------------------------------------------------------------------



 



timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding provided such petition on its face is
sufficient such that admission of the material allegations therein provides a
basis for granting the relief requested, (v) make a general assignment for the
benefit of creditors or (vi) take any corporate action to authorize any of the
foregoing;
          (j) the Borrower or any Material Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;
          (k) one or more judgments for the payment of money in an aggregate
amount in excess of $100,000,000 (to the extent not covered by independent third
party insurance as to which the respective insurer does not dispute coverage and
is not subject to an insolvency proceeding) shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment;
          (l) an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; or
          (m) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i)terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

53



--------------------------------------------------------------------------------



 



ARTICLE VIII
The Administrative Agent and the Global Administrative Agent
          Each of the Lenders and the Issuing Banks hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be

54



--------------------------------------------------------------------------------



 



counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the Borrower.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
          None of the Arrangers, Syndication Agent and Co-Documentation Agents
shall have any duties, responsibilities or liabilities under this Agreement and
the other Loan Documents other than their duties, responsibilities and
liabilities in their capacity as Lenders (or Issuing Banks, if applicable)
hereunder.
          Each of the Lenders and the Issuing Banks hereby irrevocably appoints
the Global Administrative Agent as its agent and authorizes the Global
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Global Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.
Except for acting as agent for the Combined Lenders in connection with waivers,
amendments and modifications as specified in Section 9.02(b), the Global
Administrative Agent shall have no duties, responsibilities or liabilities under
this Agreement or any other Loan Document. Subject to the appointment and
acceptance of a successor Global Administrative Agent as provided in this
paragraph, the Global Administrative Agent may resign at any time by notifying
the Combined Required Lenders, the Issuing Banks and the Borrower. Upon any such

55



--------------------------------------------------------------------------------



 



resignation, the Combined Required Lenders shall have the right, in consultation
with the Borrower, to appoint a successor. If no successor shall have been so
appointed by the Combined Required Lenders and shall have accepted such
appointment within 30 days after the retiring Global Administrative Agent gives
notice of its resignation, then the retiring Global Administrative Agent may, on
behalf of the Combined Lenders and the Issuing Banks, appoint a successor Global
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Global Administrative Agent hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Global Administrative Agent, and the retiring Global
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Global Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the Global Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Global Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while it was acting as
Global Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Global Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Global Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
ARTICLE IX
Miscellaneous
     Section 9.01 Notices. (a)  Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
subject to paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, as
follows:
                  (i) if to the Borrower, to it at Valero Energy Corporation,
One Valero Way, San Antonio, Texas 78249, Attention of Donna M. Titzman,
Treasurer (Facsimile No. (210) 345-2267);
                  (ii) if to the Administrative Agent, the Global Administrative
Agent or to JPMorgan Chase Bank, N.A., as an Issuing Bank, to JPMorgan Chase
Bank, N.A., Loan and Agency Services, 1111 Fannin Street, 10th Floor, Houston,
Texas 77002, Attention of Claudette Reid (Facsimile No. (713) 427-6307), with a
copy to JPMorgan Chase Bank, N.A., 600 Travis,

56



--------------------------------------------------------------------------------



 



20th Floor, Houston, Texas 77002, Attention of Bob Mertensotto (Facsimile No.
(713) 216-8870);
               (iii) if to Bank of America, N.A., as an Issuing Bank, to Bank of
America, N.A., Trade Services, Mail Code — CA9-703-19-23, 333 S. Beaudry Avenue,
Los Angeles, California 90017-1466, Attention of Stella Rosales (Facsimile No.
(213) 345-6684), with a copy to Bank of America, N.A., 700 Louisiana Street, 8th
Floor, Houston, Texas 77002, Attention of Pamela Rodgers (Facsimile No.
(713) 247-7278);
               (iv) if to BNP Paribas, as an Issuing Bank, to BNP Paribas, 919
Third Avenue, New York, New York 10022, Attention of Luasanne Chin (Facsimile
No. (212) 471-699l) with a copy to the attention of Lucrece Francois (Facsimile
No. (212) 471-6991);
               (v) if to Royal Bank of Canada, as an Issuing Bank, to Royal Bank
of Canada, New York Branch, One Liberty Plaza, New York, New York, 10006-1404,
Attention of Chandran Panicker (Facsimile No. (212) 428-3015);
               (vi) if to Mizuho Corporate Bank, Ltd., as an Issuing Bank, to
Mizuho Corporate Bank, Ltd., 1800 Plaza Ten, Jersey City, New Jersey 07311,
Attention of Hema Divatia (Facsimile No. (201) 626-9142); and
               (vii) if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.
          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including email and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article II by electronic communication. The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its email address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) Change of Address. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.

57



--------------------------------------------------------------------------------



 



All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.
     Section 9.02 Waivers; Amendments.
          (a) No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) or (c) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
          (b) No provision contained in Article III, V, VI or VII hereof, and
none of the definitions of any defined terms related to such provisions, may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Combined Required Lenders or by the
Borrower and the Global Administrative Agent with the consent of the Combined
Required Lenders; provided that the same waiver, amendment or modification is
requested by the Borrower in connection with the Term Credit Agreement.
          (c) Except as provided for in Section 9.02(b), neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders.
          (d) Notwithstanding anything to the contrary contained in paragraphs
(b) and (c) above, no such agreement or agreements referred to in such
paragraphs shall (i) increase or extend the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration or termination of any Commitment, without the
written consent of each Lender affected thereby, (iv) change Section 2.18(b) or
Section 2.18(c) in a manner that would alter the pro rata treatment of Lenders
or pro rata sharing of payments required thereby, without the written consent of
each Lender, or (vi) change Section 2.12(d), Section 4.01, Section 4.02 or any
of the provisions of this Section or the definition of “Required Lenders”,
“Combined Required Lenders” or any other provision hereof specifying the number
or percentage of Lenders or Combined Lenders required to waive, amend or modify
any rights hereunder or make any determination or grant any consent

58



--------------------------------------------------------------------------------



 



hereunder, without the written consent of each Lender. In addition, no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Global Administrative Agent or any Issuing Bank
hereunder without the prior written consent of the Administrative Agent, the
Global Administrative Agent or such Issuing Bank, as the case may be.
     Section 9.03 Expenses; Indemnity; Damage Waiver.
          (a) The Borrower shall pay (i) all reasonable out of pocket expenses
incurred by the Administrative Agent, the Global Administrative Agent and their
Affiliates, including the reasonable fees, charges and disbursements of a single
law firm, as counsel for the Administrative Agent and the Global Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein and the preparation and administration of this Agreement, (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Global Administrative Agent and their Affiliates, including the reasonable fees,
charges and disbursements of a single law firm, as counsel for the
Administrative Agent and the Global Administrative Agent, in connection with any
amendments, modifications or waivers of the provisions hereof (in the case of
clauses (i) and (ii), whether or not the transactions contemplated hereby or
thereby shall be consummated), (iii) all reasonable out-of-pocket expenses
incurred by each Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit issued by it or any demand for
payment thereunder and (iv) all out-of-pocket expenses incurred by the
Administrative Agent, the Global Administrative Agent, any Issuing Bank or any
Lender, including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent, the Global Administrative Agent, any Issuing Bank
or any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
          (b) The Borrower shall indemnify the Administrative Agent, the Global
Administrative Agent, the Arrangers, each Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including settlement
costs and the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by any Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not,

59



--------------------------------------------------------------------------------



 



as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Global Administrative Agent,
any Arranger or any Issuing Bank under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, the Global
Administrative Agent, such Arranger or such Issuing Bank, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Global Administrative Agent, such
Arranger or such Issuing Bank in its capacity as such.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
     Section 9.04 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that, other than as permitted in Section 6.03, (i) the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
          (b)
               (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under

60



--------------------------------------------------------------------------------



 



this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:
                    A. the Borrower, provided that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;
                    B. the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment; and
                    C. each Issuing Bank.
               (ii) Assignments shall be subject to the following additional
conditions:
                    A. except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
                    B. each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
                    C. the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 (which, for the avoidance of doubt,
shall not be for the account of the Borrower, other than in respect of an
assignment initiated by the Borrower pursuant to Section 2.19(b)); and
                    D. the assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
               (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and

61



--------------------------------------------------------------------------------



 



Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 2.15,
Section 2.16, Section 2.17 and Section 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
               (iv) The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
                (v) Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.06(d) or (e), Section 2.07(b), Section 2.18(d) or Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
          (c)
                (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (other than Competitors) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in

62



--------------------------------------------------------------------------------



 



connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first sentence of
Section 9.02(d) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.15, Section 2.16 and Section 2.17 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.
                    (ii) A Participant shall not be entitled to receive any
greater payment under Section 2.15 or Section 2.17 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.17 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.17(e) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     Section 9.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and the issuance of any Letters of Credit, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Section 2.15, Section 2.16, Section 2.17 and
Section 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.
     Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single

63



--------------------------------------------------------------------------------



 



contract. This Agreement and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
     Section 9.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 9.08 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower that are due and payable
at such time held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement. Each Lender agrees to promptly
notify the Borrower after any such setoff and application by it or any of its
Affiliates, provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Lender under this
Section are in addition to and shall not be affected by any other rights and
remedies (including other rights of setoff) which such Lender may have.
     Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Section is intended to waive the right of any party to remove any such action or
proceeding commenced in any such New York State court to an appropriate New York
Federal court to the extent the basis for such removal exists under applicable
law. Nothing in this Agreement shall

64



--------------------------------------------------------------------------------



 



affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
          (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
     Section 9.10 Waiver Of Jury Trial. Each Party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this Agreement or the transactions contemplated hereby (whether based on
contract, tort or any other theory). Each Party hereto (A) certifies that no
representative, agent or attorney of any other Party has represented, expressly
or otherwise, that such other Party would not, in the event of litigation, seek
to enforce the foregoing waiver and (B) acknowledges that it and the other
Parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section.
     Section 9.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 9.12 Confidentiality. Each of the Administrative Agent, the Global
Administrative Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority or self-regulatory authority, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or prospective Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap, securitization or
derivative transaction relating to the Borrower and its obligations under this
Agreement, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative

65



--------------------------------------------------------------------------------



 



Agent, the Global Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from or on behalf of
the Borrower relating to the Borrower, Premcor Inc., their respective
subsidiaries or their respective businesses, other than any such information
that is available to the Administrative Agent, the Global Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
or on behalf of the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Section 9.13 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
     Section 9.14 USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
     Section 9.15 Waiver of Notice of Termination. Contemporaneously with the
Revolving Effective Date, the commitments under each Existing Agreement will be
terminated. Each Lender that is a party to either of the Existing Agreements
hereby consents to such termination and waives any notice it might be entitled
to in connection therewith pursuant to the terms of the Existing Agreements.
[SIGNATURE PAGES BEGIN NEXT PAGE]

66



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            VALERO ENERGY CORPORATION
      By:   /s/ Michael S. Ciskowski       Michael S. Ciskowski        Executive
Vice President and
Chief Financial Officer   

Signature Page to
$2,500,000,000 5-Year Revolving Credit Agreement

S- 1



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent and
as Global Administrative Agent
      By:   /s/ Robert C. Mertensotto        Robert C. Mertensotto       
Managing Director     

Signature Page to
$2,500,000,000 5-Year Revolving Credit Agreement
     We have omitted the “Pricing Schedule” and “Commitment Schedule” from this
Exhibit. We will furnish a copy of these schedules to the Commission upon
request.

S- 2



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below (the “Effective Date”) and is entered
into by and between [Insert name of Assignor] (the “Assignor”) and [Insert name
of Assignee] (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit and guarantees
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

         
1.
  Assignor:                                                               
 
       
2.
  Assignee:                                                               
 
      [and is an Affiliate/Approved Fund of [identify Lender]1]
 
       
3.
  Credit Agreement:   The $2,500,000,000 5-Year Credit Agreement dated as of
August 17, 2005 among Valero Energy Corporation, the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents parties
thereto.

 

1   Select as applicable.

Exhibit A-1



--------------------------------------------------------------------------------



 



6.   Assigned Interest:

          Aggregate Amount of   Amount of   Percentage Assigned Commitment/Loans
  Commitment/Loans   of for all Lenders   Assigned   Commitment/Loans2 $   $   %
$   $   % $   $   %

Effective Date:                      ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:   

            ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

Exhibit A-2



--------------------------------------------------------------------------------



 



[Consented to and]3 Accepted:
JPMORGAN CHASE BANK, N.A., as
    Administrative Agent and Issuing Bank
By                                                             
    Title:
[other issuing banks]
 

3   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

Exhibit A-3



--------------------------------------------------------------------------------



 



[Consented to:]4
VALERO ENERGY CORPORATION, as
Borrower
By                                                             
    Title:
 

4   To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

Exhibit A-4



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (v) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

Exhibit A-5



--------------------------------------------------------------------------------



 



     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

Exhibit A-6



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
NOTICE OF COMMITMENT INCREASE
[Date]
JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, Texas, 77002
Attention:                                         
Ladies and Gentlemen:
The undersigned, Valero Energy Corporation (the “Borrower”), refers to the
$2,500,000,000 5-Year Revolving Credit Agreement dated as of August 17, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”, with terms defined in the Credit Agreement and not otherwise defined
herein being used herein as therein defined) among the Borrower, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the Lenders and other agents party
thereto. The Borrower hereby notifies you, pursuant to Section 2.02 of the
Credit Agreement, that it has arranged for the aggregate amount of the
Commitments under the Credit Agreement to be increased by adding to the Credit
Agreement the CI Lenders referenced below and/or by allowing one ore more
existing Lenders to increase their respective Commitments. In that connection,
the Borrower sets forth below the information relating to such proposed
Commitment Increase as required by Section 2.02(b) of the Credit Agreement:
(a) the effective date of such increase of aggregate amount of the Lenders’
Commitments is                                         ;
(b) the amount of the requested increase of the Commitments is
$                                        ;
(c) the CI Lenders that have agreed with the Borrower to provide their
respective Commitments are                                          [INSERT
NAMES OF THE CI LENDERS];
(d) the existing Lenders that have agreed with the Borrower to increase their
respective Commitments are                                          [INSERT
NAMES OF THE LENDERS]; and
(e) set forth on Annex I attached hereto is the amount of the respective
Commitments of all Reducing Percentage Lenders, all CI Lenders and all existing
Lenders increasing their respective Commitments as of effective date of such
Commitment Increase.

Exhibit B-1



--------------------------------------------------------------------------------



 



Delivery of an executed counterpart of this Notice of Commitment Increase by
telecopier shall be effective as delivery of an original executed counterpart of
this Notice of Commitment Increase.
Very truly yours,
VALERO ENERGY CORPORATION
By:
 
Name:
 
Title:
 
Acknowledged by:
JPMORGAN CHASE BANK, N.A.,
    as Administrative Agent
By:
 
Name:
 
Title:
 

Exhibit B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF
BORROWING REQUEST
JPMorgan Chase Bank, N.A., as Administrative Agent
   for the Lenders parties
   to the Credit Agreement
   referred to below
270 Park Avenue
New York, New York 10017
[Date]
Reference: Valero Energy Corporation
Ladies and Gentlemen:
          The undersigned, VALERO ENERGY CORPORATION, refers to the
$2,500,000,000 5-Year Revolving Credit Agreement, dated as of August 17, 2005
(the “Credit Agreement,” the terms defined therein being used herein as therein
defined), among the undersigned, the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other agents party thereto, and
hereby gives you notice, irrevocably, pursuant to Section 2.05 of the Credit
Agreement, that the undersigned hereby requests a Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.05 of the
Credit Agreement:
     (i) The aggregate amount of the Proposed Borrowing is
$                                        .
     (ii) The Business Day of the Proposed Borrowing is
                                        , 200_.
     (iii) The Type of the Proposed Borrowing is [an ABR Borrowing] [a
Eurodollar Borrowing].
     (iv) The Interest Period for each Eurodollar Borrowing made as part of the
Proposed Borrowing is [                     month[s]].
     (v) The Borrower’s transit routing and bank account for loan funding is
                                        .

            Very truly yours,

VALERO ENERGY CORPORATION
      By:           Title:   

Exhibit C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF PROMISSORY NOTE

     
 
   
$                    
  New York, New York
 
  August 17, 2005

     FOR VALUE RECEIVED, the undersigned, VALERO ENERGY CORPORATION, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to the
order of                                          (the “Lender”) at the office
of JPMorgan Chase Bank, N.A., located at 270 Park Avenue, New York, New York
10017, in lawful money of the United States of America and in same day funds, on
the Maturity Date the principal amount of (a)                      DOLLARS
($                    ), or, if less, (b) the aggregate unpaid principal amount
of all Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, as hereinafter defined. The Borrower further agrees to pay interest
in like money at such office on the unpaid principal amount hereof from time to
time outstanding at the rates and on the dates specified in the Credit
Agreement.
     The holder of this Note is authorized to, and prior to any transfer hereof
shall, endorse on the schedules attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof the
date, Type and amount of each Loan made pursuant to the Credit Agreement and the
date and amount of each payment or prepayment of principal thereof, each
continuation thereof, each conversion of all or a portion thereof to another
Type and, in the case of a Eurodollar Loan, the length of each Interest Period
with respect thereto. The failure to make any such endorsement shall not affect
the obligations of the Borrower in respect of such Loan.
     This Note (a) is one of the Notes referred to in the $2,500,000,000 5-Year
Revolving Credit Agreement, dated as of August 17, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Valero Energy Corporation, the Lenders named therein, JPMorgan Chase Bank,
N.A., as Administrative Agent for the Lenders, and the other agents party
thereto, (b) is subject to the provisions of the Credit Agreement and (c) is
subject to optional and mandatory prepayment in whole or in part as provided in
the Credit Agreement.
     Reference is made to the Credit Agreement for provisions for the
acceleration of the maturity hereof.
     All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration and all other notices of any kind except those expressly required
under the Credit Agreement.
     Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

Exhibit D-1



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

            VALERO ENERGY CORPORATION
      By:           Title:   

Exhibit D-2



--------------------------------------------------------------------------------



 



SCHEDULE A
to
Promissory Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

                                          Interest Period and       Amount of  
              Amount Continued or   Eurodollar Rate   Amount of Principal  
Eurodollar Loans   Unpaid Principal         Amount of   Converted to   with
Respect   of Eurodollar Loans   Converted to ABR   Balance of   Notation Made
Date   Eurodollar Loans   Eurodollar Loans   Thereto   Repaid   Loans  
Eurodollar Loans   By
 
                           

Exhibit D-3



--------------------------------------------------------------------------------



 



SCHEDULE B
to
Promissory Note
LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

                                                                  Amount of ABR
Loans             Amount of ABR   Amount Converted   Amount of Principal of  
Converted to Eurodollar   Unpaid Principal   Notation Date   Loans   to ABR
Loans   ABR Loans Repaid   Loans   Balance of ABR Loans   Made By
 
                       

Exhibit D-4



--------------------------------------------------------------------------------



 



EXHIBIT E
OPINION OF IN-HOUSE COUNSEL FOR THE BORROWER
August 17, 2005
To the Lenders and the Administrative
   Agent Referred to Below
c/o JPMorgan Chase Bank, N.A., as
   Administrative Agent
270 Park Avenue
New York, New York 10017
Ladies and Gentlemen:
     I am Vice President — Corporate Law and Secretary of Valero Energy
Corporation, a Delaware corporation (the “Borrower”) and have acted as counsel
for Borrower in connection with the $2,500,000,000 5-Year Revolving Credit
Agreement dated as of August 17, 2005 (the “Credit Agreement”), among the
Borrower, the banks and other financial institutions identified therein as
Lenders, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto. Terms defined in the Credit Agreement are used herein with
the same meanings.
     I, or individuals under my direction, have examined originals or copies,
certified or otherwise identified to my satisfaction, of such documents,
corporate records, certificates of public officials and other instruments and
have conducted such other investigations of fact and law as I have deemed
necessary or advisable for purposes of this opinion.
     As to matters of fact material to this opinion, I have relied on
certificates of public officials and certificates of officers of the Borrower
and I have made such inquiry of officers of the Borrower as I have deemed
necessary or appropriate in connection with the matters set forth in this
opinion.
     As a basis for this opinion, I have assumed that (i) each of the Loan
Documents and all other documents and certificates examined by me have been duly
authorized, executed and delivered by each party thereto, other than the
Borrower, (ii) all signatures other than those of the Borrower are authentic,
all documents submitted to me as originals are authentic, and all documents
submitted to me as certified or photostatic copies conform to authentic or
original documents, (iii) each party to the Loan Documents, other than the
Borrower, has been duly formed, and is validly existing and in good standing
under the laws of the jurisdiction in which it is formed, (iv) each party to the
Loan Documents, other than the Borrower, has all requisite power and authority
to enter into and perform each of the Loan Documents to which it is a party and
(v) each such document is or evidences the legal, valid and binding obligation
of such parties thereto (other than the Borrower).
     Upon the basis of the foregoing, I am of the opinion that:
     1. Each of the Borrower and its Material Subsidiaries (a) is a corporation
or partnership duly organized or formed, as applicable, validly existing and in
good standing under

Exhibit E-1



--------------------------------------------------------------------------------



 



the laws of the jurisdiction in which it was organized or formed, as applicable,
(b) has all corporate or partnership, as applicable, power and authority to
carry on its business as now conducted and (c) except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
     2. The Transactions are within the Borrower’s corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action. The Loan Documents have been duly executed and delivered by the Borrower
and constitute legal, valid and binding obligations of the Borrower, enforceable
in accordance with their terms, subject to bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws affecting creditors’ rights
generally, general principles of equity, regardless of whether considered in a
proceeding in equity or at law, and an implied covenant of good faith and fair
dealing.
     3. In any action or proceeding arising out of or relating to the Credit
Agreement in any court of the State of Texas or in any federal court sitting in
the State of Texas, such court would recognize and give effect to the provisions
of Section 9.09(a) of the Credit Agreement wherein the parties thereto agree
that the Credit Agreement shall be governed by the laws of the State of New
York.
     4. The Transactions (a) do not require the Borrower or any Subsidiary to
obtain any consent or approval of, or make any registration or filing with, or
request any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect (except for any reports
required to be filed by the Borrower with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934), (b) will not result in a
violation by the Borrower or any Subsidiary of any applicable law or regulation
or the charter, by-laws or other organizational documents of the Borrower or any
of its Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower or any of its Subsidiaries.
     5. There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to my knowledge, threatened
against or affecting the Borrower or any of its Subsidiaries (a) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect (other than the Disclosed Matters)
or (b) that involve the Loan Documents or the Transactions.
     6. Neither the Borrower nor any of its Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.
     7. Each of the Borrower and its Subsidiaries is not subject to, or is
exempt from, regulation as a “holding company” under the Public Utility Holding
Company Act of 1935, as amended.

Exhibit E-2



--------------------------------------------------------------------------------



 



     I am a member of the Bar of the State of Texas and the foregoing opinions
are limited to the laws of the State of Texas, the statutory laws and
regulations of the United States of America and the General Corporation Law of
the State of Delaware, and in each case, exclusive of municipal, local and
county ordinances, laws, rules and regulations. The foregoing opinions are
limited in all respects to such laws in existence as of the date hereof, and I
undertake no obligation or responsibility to update or supplement this opinion
in response to subsequent changes in the law or future events affecting the
transactions contemplated by the Credit Agreement.
     The opinions expressed herein are subject to the following further
assumptions, qualifications, limitations and comments:
     a. For purposes of the opinions herein expressed, except for the opinion
given in paragraph 3 regarding the enforceability of the choice of law provision
of the Credit Agreement, I have assumed that the laws of the State of New York
are the same as the laws of the State of Texas in all relevant respects.
     b. No opinion is expressed as to whether a court would grant specific
performance or any other equitable remedy with respect to the Credit Agreement,
or whether a court would grant a particular remedy sought under the Credit
Agreement as opposed to another remedy provided therein or at law or in equity.
     c. No opinion is expressed as to the validity, binding effect,
enforceability or legality of any provision of the Credit Agreement which
purports to grant the Administrative Agent the right to accelerate the
obligations owned by any non-consenting Lender.
     d. No opinion is expressed as to the enforceability of provisions in the
Credit Agreement, if any, that purport to: (i) grant rights of indemnification;
(ii) provide that any provision therein is severable from any other provision;
(iii) restrict access to legal or equitable remedies; (iv) establish evidentiary
standards for suits or proceedings to enforce any agreements or evidentiary
standards relating to any powers granted thereunder; (v) waive or affect any
rights or demands or notices; (vi) waive either illegality as a defense to the
performance of contract obligations or any other defense to such performance
which cannot, as a matter of law, be effectively waived; (vii) ratify actions to
be taken in the future; (viii) provide for self-help, subrogation, delay or
omission to enforce rights or remedies; (ix) provide rights or remedies to third
parties; (x) bestow subject matter or in personam jurisdiction on any court or
to determine the sufficiency or effectiveness of any service of process or
similar judicial procedure; or (xi) provide rights of set-off.
     This opinion is rendered solely to you in connection with the above matter,
and may not be relied on by you for any other purpose or relied upon by any
other Person (other than your successors who are not Governmental Authorities
and your permitted assigns who become Lenders) without my prior written consent,
and is not to be used, circulated, quoted, relied upon, published or otherwise
referred to or disseminated (other than to any permitted assign, or any
prospective assignee under the Credit Agreement) for any other purpose without
my prior written consent; provided that, copies of this opinion may be included
with copies of documents to be furnished to Participants or prospective
Participants and may be furnished to the regulatory

Exhibit E-3



--------------------------------------------------------------------------------



 



authorities having supervisory authority over the addressees hereof, for the
purpose of confirming the existence of this opinion, as may be expressly
required by law or court proceedings, and as otherwise expressly permitted
pursuant to Section 9.12 of the Credit Agreement.
Very truly yours,
Jay D. Browning

Exhibit E-4



--------------------------------------------------------------------------------



 



EXHIBIT F
OPINION OF BAKER BOTTS L.L.P., COUNSEL FOR THE BORROWER
August 17, 2005
To:    The Lenders party to the Credit Agreement referred to below
     JPMorgan Chase Bank, N.A., as Administrative Agent under said Credit
Agreement
     We have acted as special counsel to Valero Energy Corporation, a Delaware
corporation (the “Borrower”), in connection with the preparation, execution and
delivery of the $2,500,000,000 5-Year Revolving Credit Agreement, dated as of
August 17, 2005 (the “Credit Agreement”), among the Borrower, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent (“Agent”), and
others as agents, and in connection with the execution and delivery pursuant
thereto of the Notes dated the date hereof.
     This opinion is delivered to you pursuant to Section 4.01(b)(ii) of the
Credit Agreement. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
     In arriving at the opinion expressed below, we have examined the following
documents:
     (a) a counterpart of the Credit Agreement signed by the Borrower, the
Administrative Agent and the Lenders;
     (b) Notes signed by the Borrower dated the date hereof payable to the order
of each Lender party to the Credit Agreement that has requested a Note; and
     (c) a copy of the opinion letter of Jay D. Browning, internal counsel for
the Borrower, addressed to you and dated the date hereof.
     In rendering the opinion expressed below, we have assumed, with your
permission, without independent investigation or inquiry, (a) the authenticity
of all documents submitted to us as originals, (b) the genuineness of all
signatures on all documents that we examined and (c) the conformity to authentic
originals of documents submitted to us as certified, conformed or photostatic
copies.
     Insofar as our opinion expressed below relates to the matters set forth in
the above-mentioned opinion letter of Jay D. Browning, we have assumed without
independent investigation the correctness of the matters set forth in such
opinions, and our opinion is subject to the assumptions, qualifications and
limitations set forth in such opinion letter.
     Based upon the foregoing, and subject to the qualifications and comments
set forth below, we are of the opinion that, insofar as the law of the State of
New York is concerned, each of the Credit Agreement and the Notes dated the date
hereof constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as
affected by bankruptcy, insolvency, fraudulent conveyance, reorganization,

 



--------------------------------------------------------------------------------



 



moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.
     Our opinion is subject to the following qualifications:
     1. We express no opinion as to Section 9.09 of the Credit Agreement insofar
as it relates to methods of service of process or to an action brought in the
United States District Court for the Southern District of New York and note that
such matters may be raised by such court.
     2. We express no opinion as to any indemnification obligations under the
Credit Agreement to the extent such obligations might be deemed to be
inconsistent with public policy.
     3. We express no opinion as to Section 9.08 of the Credit Agreement
purporting to grant to Participants a right to set-off.
     4. We express no opinion as to any provision of the Credit Agreement that
purports to establish an evidentiary standard for determinations by the Lenders
or the Agent.
     5. We express no opinion with respect to the validity or enforceability of
the following provisions to the extent that they are contained in the Loan
Documents: (i) provisions releasing, exculpating or exempting a party from, or
requiring indemnification or contribution of a party for, liability for its own
negligence or to the extent that the same are inconsistent with the public
policy underlying any law, rule or regulation; (ii) provisions purporting to
waive, subordinate, or not give effect to rights to notice, demands, legal
defenses or other rights or benefits that cannot be waived, subordinated, or
rendered ineffective under applicable law; (iii) provisions purporting to waive
remedies inconsistent with applicable law; (iv) provisions purporting to render
void and of no effect any transfers of the Company’s rights in any collateral in
violation of the terms of the Loan Documents; (v) provisions relating to powers
of attorney, severability or set-offs; (vi) provisions stating that a guarantee
will not be affected by a modification of the obligation guaranteed in cases in
which that modification materially changes the nature or amount of such
obligation; (vii) provisions restricting access to courts or purporting to
affect the jurisdiction or venue of courts (other than the courts of the State
of New York with respect to Loan Documents governed by the State of New York);
(viii) provisions relating to waiver of jury trial; (ix) provisions purporting
to exclude all conflicts-of-law rules; (x) provisions setting out methods or
procedures for service of process; (xi) provisions pursuant to which a party
agrees that a judgment rendered by a court or other tribunal in one jurisdiction
may be enforced in any other jurisdiction and (xii) provisions providing that
decisions by a party are conclusive or may be made in its sole discretion.
     6. Insofar as our opinion above relates to the enforceability under New
York law of the provisions in the Loan Documents choosing New York law as the
governing law thereof, such opinion is rendered solely in reliance upon the Act
of July 19, 1984, ch. 421, 1984 McKinney’s Sess. Law of NY 1406 (codified as
N.Y. Gen. Oblig. Law §§ 5-1401 (McKinney 1989)) (the “Act”) and is subject to
the qualifications that such enforceability (i) may be limited by public policy
considerations of any jurisdictions in which enforcement of such provisions, or

 



--------------------------------------------------------------------------------



 



of a judgment upon an agreement containing such provisions, is sought and
(ii) as specified in the Act, does not apply to the extent provided to the
contrary in subsection two of Section 1-105 of the New York Uniform Commercial
Code.
     We are members of the Bar of the State of New York and we do not express
any opinion herein concerning any law other than the law of the State of New
York.
     This opinion letter is rendered as of the date set forth above and we
expressly disclaim any obligation to update this letter after the date hereof.
     This opinion has been rendered solely for your benefit in connection with
the Credit Agreement and the transactions contemplated thereby and may not be
relied upon by you for any other purpose, or relied upon by any other Person,
firm or corporation without our prior written consent.
Very truly yours,
Baker Botts L.L.P.

 